


EXHIBIT 10.1





--------------------------------------------------------------------------------





Loan Agreement
(________)




entered into by and between




General Electric Capital Corporation,
as lender




and




Kansas City Southern de México, S.A. de C.V.,
as borrower











--------------------------------------------------------------------------------





September 1st, 2011









CGCAE 182428.v8 14/06/11



--------------------------------------------------------------------------------




TABLE OF CONTENT


CLAUSES
FIRST.-
CERTAIN DEFINED TERMS    10

SECOND.-
TERMS AND CONDITIONS OF THE LOAN    20

THIRD.-
USE OF PROCEEDS    20

FORTH.-
ADVANCED REQUEST; TERMS AND CONDITIONS    20

FIFTH.-
DOCUMENTATION AND PAYMENT OF THE LOAN; APPLICATION OF PAYMENTS    21

SIXTH.-
MANDATORY PREPAYMENTS    22

SEVENTH.-
INTEREST    22

EIGHT.-
PAYMENTS    23

NINTH.-
TAXES    23

TENTH.-
INSPECTION RIGHTS    24

(a) Regular Inspection Rights    24
(b) Inspection Rights under a Default    24
ELEVENTH.-REQUIREMENTS OF LAW; ILLEGALITY
24

TWELFTH.-
CONDITIONS PRECEDENT FOR THE LOAN    26

(a) Loan Documents    26
(b) Financial Statements    27
(c) Secretary’s Certificate    27
(d) Purchase and Sale Agreement; Termination Agreement    27
(e). Legal Opinions    27
(f) No Adverse Change    27
(g) Insurance Certificate    28
(h) Representations and Warranties    28
(i) No Default or Event of Default    28
(j) Advance Request    28
(k) Commissions, Fees and Expenses    28
THIRTEENTH.- AFFIRMATIVE COVENANTS OF THE BORROWER
28

(a) Information    28
(b) Accounting    31
(c) Corporate Situation; Rights, Authorizations, etc    31
(d) Compliance with Laws and Concession Title    31
(e) Taxes    31

- 2 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(f) Maintenance of Assets; Insurance    31
(g) Spin-Off; Merger, etc    32
(h) Trust Agreement    32
(i) Use of Loan Proceeds    33
(j) Further Assurance    33
FOURTEENTH.- NEGATIVE COVENANTS OF THE BORROWER
33

(a) Changes of the Nature of its Business    33
(b) Liens    34
(c) Transactions with Affiliates    34
(d) Termination or Cancellation of Concession Title    34
(e) Change of Control    34
FIFTEENTH.- EVENTS OF DEFAULT
34

SIXTEENTH.- MAINTENANCE OF EQUIPMENT; MARKING OF EQUIPMENT; POSSESSION OF
EQUIPMENT; CASUALTY OCCURRENCE
36



(a) Maintenance of Equipment    36
(b) Marking of Equipment    36
(c) Possession of Equipment    37
(d) Casualty Occurrences    37
SEVENTEENTH.- INSURANCE
38



(a) Coverage    38
(b) Certificate of Insurance    39
(c) Trustee’s Appointment    39
(d) Provisions in the Insurance    39
(e) Insurance Policies; Certificate of Insurance    39
(f) Renewals and Replacement of Insurance    39
(g) Transfers    40
(h) Proceeds of Insurance    40
EIGHTEENTH.- EXPROPRIATION PROCEEDS
40

NINETEENTH.- INDEMNITY
41



(a) Indemnity    41
(b) Claims Excluded    41
(c) Claims Procedure    42
(d) Subrogation    42
TWENTIETH.- ASSIGNMENT
43

TWENTY FIRST.- MISCELLANEOUS
43



(a) Term; Survival    43

- 3 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(b) Costs and Expenses    44
(c) Lender’s Right to Perform the Borrower’s Obligations    44
(d) Lender Reimbursement    44
(e) Set-Off    44
(f) Amendments; No Waiver; Cumulative Remedies    45
(g) Notices    45
(h) Exhibits and Headings    46
(i) Judgment Currency    46
(j) Acts of God    47
(k) Exchange Information    47
(l) Counterparts    47
(m) Entire Agreement; Severability    47
(n) Governing Law; Jurisdiction    47







- 4 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------








Loan Agreement (_____, the “Agreement”), dated September 1st, 2011, entered into
by and between General Electric Capital Corporation, as lender (the “Lender”)
and Kansas City Southern de México, S.A. de C.V., as borrower (the “Borrower”),
in accordance with the following Representations and Warranties and Clauses.
Capitalized terms used in this Agreement which are not otherwise defined herein,
shall have the meaning ascribed to such terms in Clause First hereof.


Representations and Warranties


I.    The Borrower, through its attorney-in-fact, hereby represents and
warrants, that:


(a)
it is a sociedad anónima de capital variable, duly organized and validly
existing under the laws of Mexico, as evidenced in public deed number 50,413,
dated November 22, 1996, granted before Mr. Miguel Alessio Robles, Notary Public
number 19 of the Federal District, which first counterpart (testimonio) was
registered in the Public Registry of Commerce in, under commercial folio number
of the City of Monterrey, State of Nuevo León, under file 39, volume 429, of the
second auxiliary of commercial deeds, in book three of the commerce section. The
Borrower was incorporated under the name Ferrocarril del Noreste, S.A. de C.V.;



(b)
pursuant to public deed number 33,385, dated May 6, 1997, granted before Mr.
Miguel Limón Díaz, Notary Public No. 97 of the Federal District, the first
counterparty of which was duly recorded with the Public Registry of Commerce in
the Federal District, under commercial file number 222,305, the Borrower changed
its name from Ferrocarril del Noreste, S.A. de C.V., to TFM, S.A. de C.V.



(c)
pursuant to public deed number 38,013, dated December 2, 2005, granted before
Mr. Gabriel Benjamín Díaz Soto, Notary Public No. 131 of the Federal District,
the first counterparty of which was duly recorded with the Public Registry of
Commerce in the Federal District, under commercial file number 222,305, the
Borrower changed its name from TFM, S.A. de C.V., to Kansas City Southern de
México, S.A. de C.V.;



(d)
pursuant to public deed number 27,336, dated December 19, 2006, granted before
Mr. Héctor Manuel Cárdenas Villareal, Notary Public No. 201 of the Federal
District, the first counterparty of which was duly recorded with the Public
Registry of Commerce in the Federal District, under commercial file number
222,305, the corporate regime of the Borrower was transformed from a stock
corporation with variable capital (sociedad anónima de capital variable) to a
limited liability company with variable capital (sociedad de responsabilidad
limitada de capital variable);



(e)
pursuant to public deed number 122,385, dated April 27, 2007, granted before Mr.
Cecilio González Márquez, Notary Public No. 151 of the Federal District, the
first counterparty of which was duly recorded with the Public Registry of
Commerce in


- 5 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




the Federal District, under commercial file number 222,305, the corporate regime
of the Borrower was transformed back to a stock corporation with variable
capital;


(f)
it does not require any authorization or approval (except for the authorizations
and approvals that have been duly and validly obtained, which are in full force
and effect on the date hereof) in order to execute this Agreement or to comply
with or perform the obligations assumed by it hereunder, which are legal, valid
and enforceable against the Borrower in accordance with their terms, except as
may be affected by bankruptcy, concurso mercantil, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally;



(g)
it does not require any authorization or approval in order to execute any other
Loan Documents, or to comply with or perform the obligations assumed by it
thereunder, which upon execution thereof will be legal, valid and enforceable
against the Borrower in accordance with their terms except as may be affected by
bankruptcy, concurso mercantil, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally;



(h)
it does not require any registration, or other action from, or before, any
Governmental Authority for the execution, delivery and performance by the
Borrower of this Agreement or any other Loan Document except as otherwise
expressly indicated herein or therein;



(i)
there is no pending, and to the best of its knowledge after due inquiry,
threatened action, claim, requirement or proceeding of any nature before any
Governmental Authority, that affects or could reasonably be expected to affect
(i) the Initial Equipment (or any portion thereof); (ii) the Trustee’s legal and
valid ownership and title to the Initial Equipment; or (iii) the legality,
validity or enforceability of this Agreement or any of the obligations of the
Borrower arising from or relating thereto;



(j)
on the date hereof, there is no pending, and to the best of its knowledge after
due inquiry, there are no strikes or other labor disputes pending that affects
or may affect the legality, validity or enforceability of this Agreement or any
other Loan Document or materially affects any of the obligations of the Borrower
under this Agreement or any other Loan Document;



(k)
the execution, delivery and performance of the Loan Documents are within the
scope of its corporate purpose and do not and will not violate, or constitute a
breach under (i) any provision of the Borrower’s by-laws, (ii) any agreement,
contract, arrangement, license, judgment, resolution or order to which the
Borrower is a party or by which the Borrower or any of its assets is bound, or
(iii) any law, regulation, circular, order or decree of any Governmental
Authority, or (iv) the Concession Title; or result in the creation of any Lien
upon the property of the Borrower, other than Liens created pursuant to the Loan
Documents, except in each case under clauses


- 6 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(k)(ii) and (k)(iii), where such violation or breach would not reasonably be
expected to result in a Material Adverse Effect;


(l)
no proceeding to revoke, suspend or lapse the effectiveness of the Concession is
pending before or, to the Company’s knowledge, threatened by any Mexican federal
governmental authority;



(m)
it has requested from the Lender the Loan to be used exclusively for the
purposes set forth in Clause Third;



(n)
neither the Borrower nor any of its assets is entitled to any sovereign immunity
from jurisdiction of any court or from any legal proceeding (whether through
service of process, attachment prior to judgment, attachment in aid of execution
or any other proceeding); provided, however, that the Concession Title may not
be transferred by any title or by virtue of any action to any person without the
prior written approval of the Ministry of Communications and Transportation of
Mexico (Secretaría de Comunicaciones y Transportes) and its exploitation is
subject to legal and public order restraints;



(o)
all the information and the certificates furnished and the representations and
warranties made by the Borrower pursuant to this Agreement on the date of
execution of this Agreement is and shall be at such date, true, complete and
correct in all respects and does not contain or omit (and shall not contain or
omit), at the time on which it the given or made, any information or statement
necessary to make any such information, representation or warranty true complete
and correct in all respects;



(p)
no event or circumstance has occurred since December 31, 2010 that has or could
reasonably be expected to have a Material Adverse Effect on the business,
assets, liabilities, property or condition (financial or otherwise) or prospects
of the Borrower or the ability of the Borrower to perform its obligations in
accordance with this Agreement and the other Loan Documents;



(q)
the audited consolidated balance sheet and consolidated statements of income and
retained earnings and cash flows of the Borrower as filed in Form 10K with the
United States Security and Exchange Commission for the fiscal year ended
December 31, 2010, fairly present, in conformity with US GAAP, the consolidated
financial position of the Borrower as of such date and the results of its
operations for the period then ended;



(r)
after giving effect to the Termination Agreement and the Purchase and Sale
Agreement with respect to the Initial Equipment but before giving effect to the
transfers of the Initial Equipment contemplated under the Trust Agreement, it is
the sole, legal and beneficial owner of, and has legal title to the Initial
Equipment, free and clear of any Liens, conditions, limitations or restrictions
on ownership or any


- 7 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




other options or preemptive rights of any kind, including, without limitation,
right of first refusal or right of first offer, other than Permitted Liens;


(s)
the Initial Equipment is covered by the insurance required by Clause Seventeenth
hereof and all premiums due prior to the date hereof and the relevant
Disbursement Date in respect of such insurance have been paid in full;



(t)
after giving effect to the Termination Agreement and the Purchase and Sale
Agreement with respect to the Initial Equipment but before giving effect to the
transfer of the Initial Equipment to the Trustee, the Initial Equipment is not
subject to any agreement, contract or document or any other type of document or
instrument of any nature pursuant to which the Borrower is restricted or
otherwise prohibited from transferring title to such Initial Equipment, in the
terms set forth in this Agreement; provided, however, that to the extent any
such restriction or prohibition existed, the Borrower has duly and validly
obtained the corresponding authorizations and/or approvals, which are in full
force and effect, and has provided a copy of the same to the Lender;



(u)
the Initial Equipment is in material compliance with all applicable Equipment
Requirements (and no notice of violation has been received with respect to any
applicable Equipment Requirement);



(v)
all the authorizations, approvals, licenses, permits and certificates required
by the Borrower for the operation of the Initial Equipment have been validly
obtained and paid in full, and are in full force and effect;



(w)
payment of all Taxes with respect to the Initial Equipment is current;



(x)
when executed: (i) the Trust Agreement shall constitute legal and valid
obligations of the Trustor, enforceable against the Trustor in accordance with
its terms; and (ii) the Trust Assets under the Trust Agreement will not be
subject to any Lien (other than the Trust Agreement itself and any other
Permitted Liens);



(y)
no Event of Default has occurred and is continuing and no Casualty Occurrence
has occurred;



(z)
the Borrower has filed any and all tax returns required to be filed by it and
has paid, promptly and entirely, all taxes, contributions and other governmental
charges (including Taxes) imposed on the Borrower or over its assets in
accordance with such tax returns, except for Taxes that have not yet matured, or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been established in accordance with
applicable law or which failure of payment or filing would not reasonably be
expected to result in a Material Adverse Effect. There is no tax Lien imposed or
recorded against the Borrower, and to the best of its knowledge, there is no
threatened action, claim, requirement or


- 8 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




proceeding before any Governmental Authority or arbitrator that has or may have
as a consequence, the imposition or recordation of any tax Lien against the
Borrower;


(aa)
the Borrower and the Initial Equipment is in compliance with all the laws,
regulations, circulars, orders, decrees and other applicable legal provisions,
as well as all applicable requirements imposed by any Governmental Authority to
the Borrower and/or the Initial Equipment, except for those which non-compliance
may not be reasonably expected to have, jointly or individually, a Material
Adverse Effect;



(bb)
the individual executing this Agreement on the Borrower‘s behalf has all
necessary powers and authorities, as evidenced in public deed number 151,780,
dated June 28, 2011, granted before Mr. Cecilio González Márquez, Notary Public
number 151 of the Federal District, which first counterpart (testimonio) thereof
has been filed for registration with the Public Registry of Commerce in the
Federal District, as well as all corporate authorizations to validly execute and
deliver this Agreement on behalf of the Borrower and to validly bind the
Borrower pursuant to the terms hereof, and that such powers, authorities and
corporate authorizations have not been revoked, modified or limited in any way
to this date; and



(cc)
it acknowledges and agrees that (x) the accuracy and truthfulness of the
abovementioned representations; and (y) the validity and enforceability of the
Borrower’s obligations under each of the Loan Documents, constitute an essential
inducement (motivo determinante de la voluntad) of the Lender to enter into this
Agreement and to extend a credit to the Borrower in accordance with the terms
and subject to the conditions set forth in this Agreement and the other Loan
Documents.



II.    The Lender hereby represents, through its legal representative:


(a)
it is a corporation, duly organized and validly existing under the laws of
Delaware;



(b)
it does not require any authorization or approval (except for the authorizations
and approvals that have been duly and validly obtained, which are in full force
and effect on the date hereof) in order to execute this Agreement or to comply
with or perform the obligations assumed by it hereunder, which are legal, valid
and enforceable against the Lender in accordance with their terms, except as may
be affected by bankruptcy, concurso mercantil, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally;



(c)
it is registered with the with the Ministry of Finance as a foreign financial
institution for purposes of Article 195-I of the Mexican Income Tax Law (Ley del
Impuesto Sobre la Renta) and the regulations thereunder (or any successor
provision);



(d)
based on the representations of the Borrower made pursuant to this Agreement and
subject to the terms and conditions set forth herein, the Lender has agreed to
make the Loan available to the Borrower in order for the Borrower to use such
amounts


- 9 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




exclusively for the purposes set forth in Clause Third hereof; and


(e)
the individual executing this Agreement on the Lender‘s behalf has sufficient
powers and authorities, as evidenced in public deed number 64,186, dated July 7,
2011, granted before Mr. Roberto Núñez y Bandera, Notary Public number 1 of the
Federal District, as well as the necessary corporate authority to validly
execute and deliver this Agreement on its behalf and to validly bind the Lender
pursuant to the terms hereof, and that such powers, authorities and corporate
authorizations have not been revoked, modified or limited in any way to this
date.



NOW, THEREFORE, based on the Representations and Warranties contained herein,
which constitute an essential inducement to the Lender and the Borrower to enter
into this Agreement and to the Lender to grant the Loan, the parties hereto
agree as follows:


Clauses
First.- Certain Defined Terms.


(a)
As used in this Agreement and/or the Trust Agreement, the following terms shall
have the following meanings:



“AAR Manuals” means any and all manuals, circular letters, books or rules
applicable to the Equipment issued by the Association of American Railroads
(AAR), each in effect on the date hereof or at any time hereafter during the
term of this Agreement.


“AAR Mechanical Standards” means the rules, standards and supplements thereto of
the Mechanical Division of the Association of American Railroads, as the same
may be in effect from time to time.


“Additional Disbursement Date” has the meaning set forth in paragraph (a) of
Clause Fourth hereof.


“Additional Equipment” means the equipment described in each Contribution
Agreement and Loan Agreement Supplement, together with any and all accessions,
additions, improvements and replacements from time to time incorporated or
installed in any item thereof.


“Advance” has the meaning set forth in paragraph (a) of Clause Second hereof.


“Advance Request” has the meaning set forth in paragraph (a) of Clause Fourth
hereof.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, control of one Person over another
Person means the power of the former to, directly or indirectly, direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of voting shares, by contract or otherwise.



- 10 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




“Agreement” means this Agreement, as amended, supplemented or otherwise modified
from time to time. Accordingly, the term “Agreement” shall include each Loan
Agreement Supplement entered into pursuant to the terms of this Agreement.


“Authorized Loan Amount” means the loan made available by the Lender to the
Borrower pursuant to the terms and subject to the conditions set forth in this
Agreement, for a principal amount of up to US$18,221,529.53 (eighteen million
two hundred twenty one thousand five hundred twenty nine Dollars 53/100);
provided that such amount does not comprise any amount relating to interest,
fees, expenses and any other amounts (other than outstanding principal amount)
payable by the Borrower to the Lender in accordance with this Agreement, as
evidenced by the Notes.


“Availability Period” means the period commencing on and including the date
hereof to but excluding the Commitment Termination Date.


“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.


“Business Day” means any day except Saturday, Sunday and any other day in which
the principal office of commercial banks located in New York City, New York,
Chicago, Illinois, United States of America or Mexico City, Federal District,
Mexico, are authorized or required by law to remain closed.


“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, which obligations are
required to be classified and accounted for as capital leases in accordance with
US GAAP and, for purposes of this Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with US GAAP.


“Casualty Occurrence” means, with respect to any Unit, the occurrence of any of
the following: (i) the destruction, damage, contamination, wear or unsuitability
of such Unit which, in the Borrower’s good faith opinion, makes repair
uneconomic or renders such Unit unfit for use in the business of the Borrower,
(ii) theft or disappearance of such Unit, (iii) the permanent return of such
Unit to the manufacturer pursuant to any warranty or patent indemnity
provisions, (iv) the taking of title of such Unit or appropriation of such Unit
by any Governmental Authority under the power of eminent domain or otherwise or
(v) the taking or requisition for use of such Unit by any Governmental Authority
under the power of eminent domain or otherwise for a continuous period in excess
of 120 days.


“Change of Control” means any event or circumstance by virtue of which Kansas
City Southern ceases to be, at any time and for any reason, the sole and legal
owner and legal title holder, either directly or indirectly, of at least 50.1%
(fifty point one percent) of the total issued and outstanding capital of the
Borrower, on a fully diluted basis.



- 11 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




“Claim” shall have the meaning set forth in Clause Nineteenth hereof.


“Commitment Termination Date” means the first to occur of (i) the date on which
the Authorized Loan Amount has been borrowed in its entirety by the Borrower
(ii) September 1st, 2011 and (iii) the day in which the Lender terminates the
Authorized Loan Amount and declares extinguished its commitment to make the
Loans to the Borrower pursuant to and as provided for in Clause Fifteenth
hereof.


“Concession Title” means the concession title granted by the Federal Government
of Mexico, dated December 2, 1996, as amended on February 12, 2001 and November
22, 2006, pursuant to which the Borrower has the right, for a period of 30
years, to be the exclusive provider (subject to certain trackage rights) of
freight transportation services over the northeast rail lines of the Mexican
railroad system and for an additional 20 years to be a non‑exclusive provider of
such services over such rail lines pursuant to and subject in all cases to the
terms and conditions set forth in such concession title.


“Conditions Precedent” means the conditions precedent set forth in Clause
Twelfth hereof.


“Confidential Information” shall have the meaning set forth in paragraph (k) of
Clause Twenty First hereof.


“Contribution Agreement” has the meaning set forth in paragraph (a) of Section
5.01 of the Trust Agreement.


“Default” means any event, act or situation that by notice or with the elapse of
time or both may constitute an Event of Default.


“Default Rate” means, at any time of determination, a rate per annum equal to
the sum of 3% (three percent) plus the Interest Rate.


“Disbursement Date” means the Initial Disbursement Date or any Additional
Disbursement Date.


“Equipment” shall mean the collective reference to the Initial Equipment, the
Additional Equipment and the Replacement Units.


“Equipment Cost” means, for each Unit, the cost thereof as set forth in
Schedule 1 to the Loan Agreement Supplement for such Unit.


“Equipment Requirements” means any and all regulations, provisions, orders,
conditions, restrictions, Legal Requirements and other requirements in
connection with or applicable to the Equipment (or any portion thereof), the AAR
Manuals and all AAR Mechanical Standards and Federal Railroad Administration
regulations that are necessary for the operation and use thereof by the Borrower
and/or with respect to the maintenance of the Equipment, including without
limitation, environmental, fire, safety, or other governmental or regulatory
rules, as

- 12 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




well as any applicable permits, licenses, and certificates, each in effect on
the date hereof or at any time hereafter, as such Equipment Requirements may be
amended, amended and restated, supplemented, substituted or otherwise modified
from time to time.


“Event of Default” shall have the meaning set forth in Clause Fifteenth hereof.


“Expropriation” has the meaning set forth in paragraph (a) of Clause Eighteenth
hereof.


“Expropriation Proceeds” has the meaning set forth in paragraph (a) of Clause
Eighteenth hereof.


“Governmental Authority” means any national or federal government, any state,
regional, local or other political subdivision thereof with jurisdiction and any
individual or entity with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
or quasi-governmental issues (including any court).


“Indebtedness” means, as to any Person, without duplication, (i) all obligations
of such Person for borrowed money (including principal, interests, commissions
and other amounts payable in connection with the foregoing), (ii) all
obligations of such Person evidenced by bonds, certificados bursátiles,
debentures, notes and other negotiable instruments or similar instruments, (iii)
all the obligations of such Person to pay the deferred purchase price of assets
or services (other than current trade payables incurred in the ordinary course
of such Person’s business and payable on customary trade terms, except when such
payables are past due for more than sixty (60) days)); (iv) all Capital Lease
Obligations of such Person and (without duplication) the obligations of such
Person under Sale-Leaseback Transactions; (v) all non-contingent obligations of
such Person to reimburse any Person in respect of amounts paid under a letter of
credit or similar instrument; (vi) all Indebtedness of other Persons secured by
a Lien on any asset of such Person, whether or not such Indebtedness is assumed
by such Person; and (vii) all Indebtedness of other Persons secured by such
Person.


“Indemnified Person” shall have the meaning set forth in Clause Nineteenth
hereof.


“Initial Disbursement Date” means the date hereof.


“Initial Equipment” means the equipment described in Exhibit “A” hereto,
together with any and all accessions, additions, improvements and replacements
from time to time incorporated or installed in any item thereof.


“Insurance Policies” has the meaning set forth in Representation I (j) of the
Trust Agreement.


“Insurance Proceeds” means any and all insurance proceeds relating to or in
connection with the Insurance Policies or to which the Trustor and/or the
Trustee, as the case may be, may have become entitled or may demand or claim in
accordance with any such Insurance Policies.


“Interest Period” means, (a) initially, the period commencing on the Initial
Disbursement Date

- 13 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




and ending on September 15, 2011; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period and ending on the numerically
corresponding day in the calendar month that is 3 (three) months thereafter;
provided that no Interest Period shall extend past the Maturity Date.


“Interest Rate” means 9.31% (nine point thirty one percent) per annum.


“Law” means the General Law of Negotiable Instruments and Credit Transactions
(Ley General de Títulos y Operaciones de Crédito) of Mexico.


“Lease Documents” means the following documents each by and between the Lender,
as lessor and the Borrower (formerly known as TFM, S.A. de C.V.), as lessee: (i)
the Lease Agreement dated April 30, 1998, together with all supplements and
amendments thereto, and (ii) the Participation Agreement dated April 30, 1998
together with all amendments thereto.


“Legal Requirements” means any and all laws, rules, regulations, provisions,
codes, decrees, orders, conditions, restrictions and other legal requirements in
force, issued or promulgated by any Mexican Governmental Authority, related to
or applicable to the Equipment (or any part thereof), including, without
limitation, the design, construction, use, operation and maintenance of the
Equipment (or any part thereof), as the same may be amended, amended and
restated, supplemented, substituted or otherwise modified from time to time.


“Lender” has the meaning set forth in the preamble of this Agreement.


“Lender’s Account” shall have the meaning set forth in item (a) of Clause Eighth
hereof.


“Lien” means, with respect to any asset, any mortgage, encumbrance, pledge,
trust agreement, lien, charge or other encumbrance of any kind, or any other
type of preferential arrangement over or with respect to such asset that has the
practical effect of creating a security interest, priority, preferential
arrangement or other lien over such asset, as well as any other conditions,
limitations or restrictions on ownership or any other options or preemptive
rights of any kind, including, without limitation, any rights of first refusal
or rights of first offer, over or with respect to such asset.


“Loan” means any loan made by the Lender in favor of the Borrower in an
aggregate principal amount up to but not exceeding the amount of the Authorized
Loan Amount, pursuant to the terms and subject to the conditions set forth
herein.


“Loan Agreement Supplement” means a supplement to this Agreement dated each
Additional Disbursement Date, or the date that any Replacement Unit is subjected
to this Agreement, as applicable, substantially in the form of Exhibit “B”
hereto, between the Borrower and the Lender, covering the Units described
therein.


“Loan Documents” means this Agreement, the Notes, the Trust Agreement, each Loan
Agreement Supplement, as well as any other document, instrument or certificate
furnished

- 14 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




pursuant hereto and thereto, or that shall be executed by the Borrower pursuant
hereto and thereto, in each case, as the same may be amended, amended and
restated, supplemented or otherwise modified, renewed or extended from time to
time.


“Logbooks and Maintenance Records” means all running and unscheduled locomotive
maintenance records and overhaul records, including component, date of
installation and serial numbers of components installed, maintained by the
Borrower in the normal course of its business.


“Make Whole Premium” means, for any Note, (i) the net present value of the
remaining scheduled principal and interest payments, with each such scheduled
payment discounted to the prepayment date at a per annum interest rate equal to
the then Reinvestment Rate minus (ii) the principal balance outstanding as of
the prepayment date (immediately prior to any such prepayment); provided that
the Make Whole Premium shall be deemed “zero” if the calculation results in a
negative number.


“Material Adverse Effect” means (a) a material adverse effect on: (i) the
business, condition (financial or otherwise), operations, performance, or
properties of the Borrower and its consolidated Subsidiaries taken as a whole;
(ii) the legitimate exercise of the rights and remedies of the Lender under any
Loan Document; or (iii) the ability of the Borrower to perform its obligations
under any Loan Document; or (b) any legitimate action by any Governmental
Authority seeking the revocation, termination, abrogation, appropriation
(rescate) or repudiation of the Concession Title.


“Maturity Date” means December 15, 2020.


“Mexico” means the United Mexican States.


“Notes” means the non-negotiable promissory notes (pagarés) issued by the
Borrower in favor of the Lender, evidencing the disbursement of an Advance of
the Lender to the Borrower and the obligations of the Borrower to pay such
Advance and interest thereon, using the form attached hereto as Exhibit “C” and
made a part hereof].


“Operating Lease Obligation” means, as to any Person, the obligations of such
Person pursuant to any lease agreement (including, without limitation, those
lease agreements that may be terminated by the lessee at any time) related to
any kind of property (whether personal or real property or both) that does not
give rise to Capital Lease Obligations other than any such lease under which
that Person is the lessor.


“Opinion of Counsel” means an opinion in writing signed by a legal counsel in
terms customary to this type of transaction and reasonably acceptable to the
Lender.


“Payment Date” has the meaning set forth in paragraph (b) of Clause Fifth
hereof.


“Permitted Liens” with respect to the Equipment shall mean: (i) the residuary
interest of the

- 15 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




Borrower; (ii) Liens of mechanics, suppliers, materialmen, laborers, employees,
repairmen and other like Liens arising in the ordinary course of the Borrower’s
(or if a lease is then in effect, any lessee’s) business securing obligations
which are not due and payable or the amount or validity of which is being
contested so long as there exists no material risk of sale, forfeiture, loss, or
loss of use of any unit of Equipment or any risk of criminal liability or risk
of material civil liability on the Lender; (iv) the Lien and security interest
granted to the Trustee under and pursuant to the Trust Agreement; (v) Liens
arising out of any judgment or award against the Borrower with respect to which
an appeal or proceeding for review is being presented in good faith and with
respect to which there shall have been secured a stay of execution which shall
remain in effect throughout the pendency of such appeal or proceeding for
review; or (vi) salvage rights of insurers under insurance policies maintained
pursuant to this Agreement.


“Person” means any individual or entity, trust, joint venture, partnership,
corporation, Governmental Authority or any other entity of any nature
whatsoever.


“Pesos” and “$” means the legal currency of Mexico.


“Prepayment Fee” means, in the event the Borrower prepays the Loan (or any
portion thereof) to the Lender pursuant to the provisions of this Agreement, an
amount equal to 5% (five percent) of the prepaid amount.


“Proceeds” means the collective reference to the Expropriation Proceeds, the
Insurance Proceeds and the Sale Proceeds.


“Purchase Price” has the meaning assigned to such term in each Purchase and Sale
Agreement.


“Purchase and Sale Agreement” means the purchase and sale agreement dated as of
the date hereof between the Lender, as seller and the Borrower, as buyer, with
respect to sale of the Initial Equipment and Additional Equipment, together with
a bill of sale to evidence transfer of title from the Lender to the Borrower, of
the Initial Equipment and Additional Equipment, as the case may be.


“Purpose of the Trust” has the meaning set forth in Section 2.04 of the Trust
Agreement.


“Reinvestment Rate” means for any Note, the per annum interest rate that is
equal to the sum of (a) three point twenty two percent (3.22%) plus (b) an
interest rate based on the interest rate for swaps (the “Swap Rate”) that most
closely approximates the remaining average life of the applicable Note as
published by the Federal Reserve Board in the Federal Reserve Statistical
Release H.15 entitled “Selected Interest Rates” available at
http://www.federalreserve.gov/releases/h15/update/ on the day before the date of
prepayment of the Note. If the remaining average life of the applicable Note is
not in full years, then the Swap Rate to be adopted shall be the interpolated
rate derived from the full year swap rate immediately preceding the average life
of the applicable Note and the full year swap rate immediately succeeding the
average life of the applicable Note from the Federal Reserve

- 16 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




Statistical Release H.15.


“Release Instrument” has the meaning set forth in Section 5.02, paragraph (d) of
the Trust Agreement.


“Replaced Unit” has the meaning set forth in Section 5.02, paragraph (b) of the
Trust Agreement.


“Replacement Unit” has the meaning set forth in Clause Sixteenth (d) hereof.


“Request” means a written request for the action therein specified, delivered to
the Lender and signed on behalf of the Borrower by a Responsible Officer
authorized to execute and deliver any such request.


“Requirement of Law” means, any law, treaty, rule or regulation or resolution,
award or judgment of any Governmental Authority, in each case applicable to, or
binding upon, such Person or any of its property or to which such Person or any
of its property is bound.


“Responsible Officer” means, with respect to the subject matter of any covenant,
agreement or obligation of such party contained in this Agreement and/or the
Trust Agreement: the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the Chief Accounting Officer, the General Counsel, the
Assistant General Counsel, the Chief Mechanical Officer, the Controller, the
President, any Vice President, any Assistant Vice President, the Treasurer, any
Assistant Treasurer, the employee or officer performing the duties and having
the authority of any such positions or any authorized attorney-in-fact.


“Sale-Leaseback Transaction” means, as to any Person, any transaction by which
such Person, directly or indirectly, is or becomes responsible as lessee or
guarantor with respect to any lease, whether a Capital Lease Obligation or an
Operating Lease Obligation, of any asset (personal or real property), whether
then owned or thereafter acquired which such Person has sold or otherwise
transferred or is to sell or transfer to any other Person.


“Sale Proceeds” means the collective reference to any and all cash and all other
products and/or proceeds derived from or in connection with the sale of the
Equipment.


“Secured Obligations” means, jointly or separately, as the context may require,
and without duplication, (i) any and all indebtedness evidenced by the Notes,
and any other amounts due or required to be paid by the Borrower under any of
the Loan Documents, and all other obligations and liabilities of the Borrower to
the Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with the Notes and/or any of the other Loan Documents, whether on
account of principal, interest, fees, indemnities, costs, expenses (including,
without limitation, the Prepayment Fee, all fees and disbursements of legal
counsel) or otherwise; (ii) the full performance by the Borrower of all of the
terms, representations, warranties, covenants and obligations set forth in the
Loan Documents to which they are a party or by which they

- 17 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




are bound; and (iii) the full performance by the Borrower of all of the terms,
covenants and obligations set forth in the Loan Documents.


“Subsidiary” means, as to any Person and on any date, any entity, which stock,
securities or other partnership interests representing more than 50% (fifty
percent) of its capital stock or more than 50% (fifty percent) of the ordinary
voting power, on such date, are (directly or indirectly) owned by, or controlled
by, such Person or one or more Subsidiaries of such Person or by such Person and
one or more Subsidiaries of such Person.


“Termination Agreement” means the Lease Termination Agreement of even date
herewith together with each Unit Termination Notice delivered thereunder between
the Borrower, as lessee and the Lender, as lessor, pursuant to which the Lease
Documents are terminated with respect to the Initial Equipment and Additional
Equipment described therein.


“Taxes” means any tax, levy, retention, withholding, deduction, charge or any
other tax liability of any nature, including interests, penalties,
actualizations, fines or charges derived therefrom.


“Transfer Event” has the meaning set forth in Clause Thirteen (g) hereof.


“Trust Account” means the account opened and maintained by the Trustee, in the
name of the Trustee, in accordance with the Trust Agreement and for the Purpose
of the Trust, in order to receive any and all Proceeds and any other cash and
all other products and/or proceeds derived from or in connection with the Trust
Assets subject to the provisions set forth in the Trust Agreement:
_______________.


“Trust Agreement” means the Irrevocable Transfer of Title and Security Trust
Agreement with Reversion Rights ________ to be entered into among the Borrower,
as trustor, the Trustee, acting in such capacity, and the Lender, as first place
beneficiary, on the date hereof, substantially in the form attached hereto as
Exhibit “D”, by means of which the Borrower shall transfer title to the Trust
Assets to the Trustee, in order to secure each and all of the Secured
Obligations.


“Trust Assets” means the collective reference to (i) the Initial Equipment; (ii)
the Additional Equipment; (iii) the Replacement Units, (iv) the Proceeds, (v)
all rights, interests and benefits of the Trustor under the Insurance Policies;
(vi) the Warranties, if any, (vii) the Logbooks and Maintenance Records, and
(viii) the Trust Account and all funds deposited therein from time to time as
provided herein or in the Trust Agreement.


“Trust Estate” means the collective reference to the Trust Assets, as well as
all cash and all products and/or proceeds derived from or in connection with the
Trust Assets, including, without limitation, any and all Proceeds and any other
amounts deposited in the Trust Account.


“Trustee” means Banco Nacional de México, S.A. Institución de Banca Múltiple,
integrante del Grupo Financiero Banamex, División Fiducairia, in its capacity as
trustee under the Trust Agreement, or any substitute trustee appointed in
accordance with the terms of Section 14.02

- 18 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




of the Trust Agreement.


“Trustee Fee Letter” has the meaning set forth in Section 12.02 of the Trust
Agreement.


“Trustor” means the Borrower, in its capacity as trustor under the Trust
Agreement.


“Unit” means individually, the various locomotives constituting the Equipment or
any part thereof.


“US Dollars” and “US$” means the legal currency of the United States of America.


“US Dollar Trust Account” means the US Dollar denominated account to be opened
and maintained by the Trustee, in the name of the Trustee, in the event the
extrajudicial sale procedure set forth herein is initiated, in order to receive
the price of the bid for the sale of the Trust Assets.


“US GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination.


“Warranties” means the manufacturer’s and suppliers’ warranties related to the
Equipment, if any.


(b)    The definitions in this Clause First shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context shall otherwise require, all references to
numbers or letters of Clauses, sections, paragraphs or items, shall be deemed to
be references to Clauses, sections, paragraphs or items of this Agreement, and
all references to Exhibits and Schedules shall be deemed to be references to
Exhibits and Schedules of this Agreement, which are hereby incorporated by
reference to be a part of this Agreement. The words “hereof”, “herein”
“hereunder”, “in this”, “this” “hereinafter” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular Clause, section, paragraph or item of this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, unless such phrase otherwise
appears


(c) It shall be deemed that any reference to (i) any agreement, contract or
instrument includes the reference to such agreement, contract or instrument as
amended, amended and restated, or otherwise modified from time to time, and (ii)
any law or regulation includes the amendments thereto from time to time or to
any law or regulation successor thereto.



- 19 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




SECOND.- Terms and Conditions of the Loan.


(a)    In accordance with the terms and subject to the conditions set forth
herein, the Lender agrees to make advances of the Loan (each, an “Advance”) to
the Borrower during the Availability Period; provided that (x) the amount of any
Advance shall not include interest, commissions, expenses or any amounts other
than principal payable by the Borrower to the Lender pursuant to the Notes; (y)
the aggregate principal amount of all Advances shall not exceed at any time the
amount of the Authorized Loan Amount; and (z) the Borrower may not re-borrow any
amounts of the Loan paid (whether prepaid or paid in the scheduled payment date)
to the Lender pursuant to the terms set forth herein.


(b)    Following the Commitment Termination Date, any unused portion of the
Authorized Loan Amount shall be cancelled and the rights of the Borrower to
borrow such portion of the Authorized Loan Amount shall terminate.


THIRD.- Use of Proceeds. The Borrower agrees to apply the proceeds of each
Advance exclusively to the payment of the applicable Purchase Price.


FOURTH.- Advance Request; Terms and Conditions.


(a)    During the Availability Period, the Borrower may request an Advance from
the Lender by delivering a written request substantially in the form attached
hereto as Exhibit “E” (each an “Advance Request”) with at least 4 (four)
Business Days prior to the date on which the Borrower wishes to receive such
Advance (each, an “Additional Disbursement Date”); provided that, for the
Initial Disbursement Date, the Advance Request may be delivered on the date
hereof. Each Advance Request shall, among other things, (i) specify the total
principal amount of the Advance; (ii) specify the Disbursement Date (which must
be a Business Day during the Availability Period); (iii) specify the wire
transfer information of the bank account in which the Borrower wishes that such
Advance be deposited; and (iv) include a statement of the Borrower representing
that, immediately prior and after giving effect to such Loan, no Default or
Event of Default has occurred.


(b)    To the extent all the Conditions Precedent shall have been satisfied, the
Lender shall deposit the principal amount of the respective Advance in US
Dollars and in immediately available funds in the account set forth in the
applicable Advance Request, no later than 1:00 p.m. New York time on the
applicable Disbursement Date.


(c)    The Advance Request shall be irrevocable and binding to the Borrower, and
the Borrower shall indemnify the Lender for any loss or cost incurred by the
Lender (including, without limitation, any losses derived from amounts paid or
payable by the Lender to fund such Loan) in the event the Borrower fails to
borrow the Advance so and as requested in the relevant Advance Loan Request
(including due to the failure of the Borrower to satisfy one or more of the
Conditions Precedent).



- 20 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




FIFTH.- Documentation and Payment of the Loan; Application of Payments.


(a)    Each Advance made by the Lender to the Borrower pursuant to this
Agreement shall be evidenced by a Note issued by the Borrower in favor of the
Lender on each Disbursement Date. The Borrower acknowledges and agrees that the
issuance and delivery of the Notes is not, and shall not be construed as a
payment of the Loan.


(b)    To the extent that more than one Advance occurs during the Availability
Period, on the Commitment Termination Date, the Borrower shall issue a new Note
(or more than one Note at the request of the Lender) in substitution of the then
existing Notes, reflecting the aggregate principal balance of the Loan as of
such date and the then existing notes shall be simultaneously canceled by the
Lender and delivered to the Borrower. Upon issuance and delivery of such new
Note(s) by the Borrower, the Lender shall deliver to the Borrower the existing
Notes for cancellation. The Borrower acknowledges and agrees that the issuance
of the new Note(s) is not and shall not be construed as payment of the Loan.


(c)    The Borrower shall repay the Lender the principal amount of the Loan in
38 (thirty eight) quarterly and consecutive installments on each March 15, June
15, September 15, and December 15 of each year (commencing on September 15,
2011) (each, a “Payment Date”) for the amounts specified in the payment schedule
set forth in each Note.


(d)    Any payment made by the Borrower to the Lender pursuant to this Agreement
as evidenced by the Notes, shall be applied in the following order (to the
extent due and owing and unpaid):


(i)    So long as no Event of Default shall have occurred and be continuing: (A)
to ordinary interest and, (B) to principal.


(ii)    If a mandatory prepayment takes place in accordance with Clause Sixth
hereof, and so long as no Event of Default shall have occurred and be
continuing: (A) to ordinary interest and, (B) to principal.


(iii) If a prepayment takes place in accordance with section (g) of Clause
Thirteenth hereof, and so long as no Event of Default shall have occurred and be
continuing: (A) to the Make Whole Premium (B) to ordinary interest and (C) to
principal.


(iv) if an Event of Default has occurred and is continuing: (A) to expenses,
costs, and fees incurred by the Lender, including without limitation, by reason
of the exercise of any of the Lender’s rights and/or remedies, (B) to any
Prepayment Fee (except if the Event of Default that occurs is the one described
in paragraph (f)(ii) or (j) of Clause Fifteenth, in which case no Prepayment Fee
shall be payable), (C) to default interest at the Default Rate, (D) to ordinary
interest and, (E) lastly, to principal. In case an Event of Default occurs, the
fact that the Lender receives any payment of such amounts shall not be deemed or
construed as the granting of a grace period, and will be without prejudice for
the ability of the Lender to exercise the actions

- 21 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




or other applicable remedies or legal actions with respect to such Event of
Default.


The Borrower acknowledges that the Lender has relied upon the anticipated
investment return under the Loan in entering into transactions with, and in
making commitments to, third parties, and the parties agree that: (i) no
voluntary prepayment of the Loan whether in whole or in part shall be permitted,
(ii) the tender of any prepayment as a result of an Event of Default shall
include the Prepayment Fee, unless specifically excluded in the previous
paragraph; and (iii) no prepayment of the Loan in connection with a Casualty
Occurrence shall require the Prepayment Fee. The Borrower agrees that the
Prepayment Fee (when due) represents a fair compensation for the loss that may
be sustained by the Lender as a result of a prepayment of the Loan and it shall
be paid without prejudice to the right of the Lender to collect any other
amounts provided to be paid under or pursuant to the Loan Documents.
Notwithstanding the foregoing, the parties recognize and acknowledge that the
Prepayment Fee constitutes for all purposes the payment of a fee and not a
penalty.


SIXTH.- Mandatory Prepayments.


(a)    If a Casualty Occurrence shall occur, and the relevant Unit or Units are
not timely replaced pursuant to Clause Sixteenth (d) hereof, the Borrower shall
pay the next installment as set forth in the relevant Note and prepay the Loan,
in an amount equal to the sum of an amount equal to the product obtained by
multiplying the aggregate unpaid principal outstanding at the date of such
prepayment for all remaining Units (after deducting therefrom the principal
installment, if any, due on the date of such prepayment) by a fraction, the
numerator of which shall be the number of Units for which the subject Casualty
Occurrence has occurred and the denominator of which shall be the total Units.


(b)    The Borrower shall give Lender written notice of each mandatory
prepayment under this Clause no later than 10:00 a.m., New York time on the date
10 (ten) Business Days before such prepayment is due. All prepayments shall be
applied, pro rata, to the scheduled installments of principal payments set forth
in the respective payment schedule of each Note.


(c)    Concurrently with any partial mandatory prepayment under this Clause, the
Lender agrees to cancel and deliver each Note so prepaid or partially prepaid to
the Borrower in exchange for new Notes issued by the Borrower reflecting the
relevant aggregate principal amount of such Note then due, after giving effect
to the applicable partial prepayment and the new payment schedule of each such
Note.


SEVENTH.- Interest.


(a)    The outstanding principal amount of the Loan shall bear interest
commencing on the Disbursement Date and until the date on which the outstanding
principal amount of the Loan is paid in full, at the Interest Rate, which
interest shall be payable by the Borrower to the Lender on each Payment Date.



- 22 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(b)    The due and unpaid principal amount of any Loan and any other amount owed
by the Borrower to the Lender pursuant to this Agreement as evidenced by the
Notes, shall bear interest at the Default Rate from the date immediately
following the due date thereof until the date on which such unpaid amount is
paid in full, at the Default Rate, at all times during each day that such amount
remains outstanding, which interest shall be payable on demand, together with
any applicable Mexican value added tax (impuesto al valor agregado).


(c)    Any and all interest payable pursuant hereto as documented in the Notes
shall be calculated on the basis of a 360 (three hundred and sixty)-day year for
30-day months.


EIGHTH.- Payments.


(a)    Subject to clause (b) below, all payments of principal and interest to be
made by the Borrower to the Lender pursuant to the relevant Note and all
payments due with respect to the Loan under this Agreement, shall be made
without setoff, deduction or counterclaim, and shall be made prior to 12:00 P.M.
(New York City time) on the due date thereof pursuant to the relevant Note in US
Dollars and in immediately available funds, to account number ______, ABA number
_____, in the name of the Lender with Deutsche Bank Trust Company Americas,
SWIFT Code: BKTRUS 33, GE Transportation Finance, Inc. (the “Lender’s Account”),
or in any other manner or place in the United States of America, as the Lender
may indicate to the Borrower in writing at its corresponding domicile and upon
reasonable notice delivered by the Lender to the Borrower.


(b)    If any payment hereunder or under the Notes shall be due on a day that is
not a Business Day, then payment thereof shall be due on the immediately
succeeding Business Day.


NINTH.- Taxes.


(a)    All payments of principal, interest payable by the Borrower under the
Notes and other amounts payable by the Borrower hereunder shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future Taxes, payable in any jurisdiction, except for Mexican withholding
Taxes on interest payment at a rate not to exceed 4.9%; provided, however, that
Mexican withholding Taxes on interest payments which are at a rate in excess of
4.9% shall, to the extent of such excess, be for the account of the Borrower. If
at any time, any competent authority of any jurisdiction imposes, charges or
collects any Taxes relating to or in connection with Loan or this Agreement or
with respect to any principal and interest payment that must be made pursuant to
the Notes or other payment that must be made pursuant to this Agreement, the
Borrower shall promptly pay to the corresponding tax authority the amount of any
such Taxes and shall pay to the Lender such additional amounts, as are required
to assure that the Lender receives the whole amount it would have received if
such Taxes (other than Mexican withholding Taxes on interest payment at a rate
not to exceed 4.9%) had not been paid. In case of any withholding Taxes paid,
the Borrower shall promptly deliver to the Lender the original receipts or other
documents

- 23 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




acceptable to the Lender evidencing the payment of any withholding Taxes (either
at 4.9% or at other applicable rates).


(b)    The Lender will not have the obligation to reimburse the Borrower, and
the Borrower hereby expressly and irrevocably waives its right to receive, any
reimbursement of any Tax or any other benefit obtained or that may be obtained
by the Lender as a result of the provisions contained in this Clause.


(c)    The Lender shall notify the Borrower of any requirement, notification,
payment claim or any other notice received from any authority with respect to
any Taxes, so that the Borrower may promptly respond to any such requirement,
notification, claim or notice, pay such Taxes and hold the Lender harmless with
respect to any such requirement, notification, payment claim or notice.


(d)    The obligations of the Borrower pursuant to this Clause shall survive for
a period of 5 (five) years following the termination of this Agreement.


TENTH.- Inspection Rights.


(a)    Regular Inspection Rights. The Lender (or any person or persons
designated in writing by the Lender) will have, during Business Days and
business hours, once each calendar quarter, the right to examine, inspect and
audit the Trust Assets, as well as to examine, inspect, audit, review and obtain
copies and extracts of the books, registries, publications, orders, receipts,
correspondence or any other information of the Borrower exclusively relating to
or in connection with the Trust Assets (wherever located), at the Lender’s own
cost and risk (including without limitation, the risk of personal injury or
death), as requested in writing by the Lender, with at least 5 (five) Business
Days advance notice, without obstructing or impairing the operations of the
Borrower. The Borrower shall cooperate with the Lender in the performance of
these visits and inspections.


(b)    Inspection Rights under a Default. In the event an Event of Default
exists, the Lender (or any person or persons designated by the Lender) will
have, at its own discretion and as many times and with the frequency requested,
the right to examine, inspect and audit the Trust Assets, as well as to examine,
inspect, audit, review and obtain copies and extracts of the books, registries,
publications, orders, receipts, correspondence or any other information of the
Borrower relating to or in connection with the Trust Assets (wherever located),
at the Borrower’s own cost and risk (including without limitation, the risk of
personal injury or death. The Borrower shall cooperate with the Lender in the
performance of these visits and inspections.


ELEVENTH.- Requirement of Law; Illegality.


(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by the Lender with any
request or directive

- 24 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:


(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit granted by or any other acquisition of funds by, any office of the
Lender,


(ii) shall impose on the Lender any other condition that affects any of the Loan
Documents or the Loan granted by the Lender;


and the result of any of the foregoing is to increase the cost to the Lender, by
an amount that the Lender reasonably deems to be material, of making, converting
into, continuing or maintaining the Loan or to reduce any amount received or to
be receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay the Lender, upon its demand, any additional amounts necessary
to compensate the Lender for such additional cost or reductions incurred. If the
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower of the event by reason of which
it has become so entitled.


(b)    If the Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by the Lender or any entity controlling the
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on the Lender’s
or such entity’s capital as a consequence of its obligations hereunder to a
level below that which the Lender or the controlling entity of the Lender could
have achieved but for such adoption, change or compliance (taking into
consideration the Lender’s or such entity’s policies with respect to capital
adequacy), then from time to time, after submission by the Lender to the
Borrower of a written request therefor, the Borrower shall pay to the Lender
such amount or additional amounts as will compensate the Lender or such entity
for such reduction.


(c)    A certificate issued by the Lender and delivered to the Borrower
indicating the additional payable amounts in accordance with items (a) and/or
(b) of this Clause, shall be conclusive in the absence of manifest error.


(d)    If any Requirement of Law or any change therein or in the interpretation
or application thereof, or compliance by the Lender with any request or
directive (whether or not having the force of law) of any central bank or any
other Governmental Authority, shall make it unlawful or impossible for the
Lender to make or maintain the Loan as contemplated by this Agreement, then (i)
the obligation of the Lender hereunder to make the Loan shall forthwith be
cancelled and (ii) the Lender will, if requested by the Borrower, use reasonable
efforts

- 25 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




subject to overall policy considerations of the Lender to designate another
lending office for the Advance affected by such event with the object of
avoiding the consequences of such event; provided, however, that such
designation is made on terms that, in the Lender’s sole discretion, cause the
Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this item (d) shall affect
or postpone any of the obligations of the Borrower or the rights of the Lender
pursuant to this Clause. To the extent the Lender determines, in its sole
discretion, that it may not designate another lending office as provided herein
or is otherwise not able to do so in accordance with applicable law, then the
outstanding principal balance of the Loan, shall be repaid on the earlier to
occur of (i) the last day of the next succeeding Interest Period therefor, and
(ii) the last day provided by the Requirement of Law or any change therein or in
the interpretation or application thereof, that gave rise to such event. If any
such prepayment is made on a day that is not the last day of the next succeeding
Interest Period therefor, the Borrower shall also pay the Lender such amounts,
if any, as may be required pursuant to the items (a) and (b) of this Clause.


(e)    The obligations of the Borrower pursuant to this Clause shall survive for
a period of 3 (three) years following the termination of this Agreement.


TWELFTH.- Conditions Precedent for the Loan. The parties expressly agree that
the obligation of the Lender to make any Advance pursuant to this Agreement is
subject to the satisfaction (in form, substance and scope acceptable to the
Lender) or waiver, on or prior to the applicable Disbursement Date, of the
following Conditions Precedent (it being agreed that closing without
satisfaction of any of the following conditions shall constitute a waiver
thereof):


(a)    Loan Documents. The Lender shall have received:


(i)
for the Initial Disbursement Date, an original counterpart of this Agreement
duly executed and delivered by one or more duly appointed and authorized
attorneys-in-fact of the Borrower;



(ii)
for the Initial Disbursement Date, an original counterpart of the Trust
Agreement duly executed and delivered by one or more duly appointed and
authorized attorneys-in-fact of the Trustor and the Trustee which execution
shall be either granted before, or ratified before a notary public in Mexico;



(iii)
for any Additional Disbursement Date, an original counterpart of the relevant
Loan Agreement Supplement, duly executed and delivered by one or more duly
appointed and authorized attorneys-in-fact of the Borrower;



(iv)
for any Additional Disbursement Date, an original counterpart of the relevant
Contribution Agreement for the transfer of the Additional Equipment described
therein, duly executed and delivered by one or


- 26 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




more duly appointed and authorized attorneys-in-fact of the Trustor and the
Trustee which execution shall be either granted before, or ratified before a
notary public in Mexico;


(v)
an original Note issued by the Borrower in favor of the Lender, evidencing the
Lender’s disbursement of the relevant Advance and the Borrower’s obligation to
pay such Advance; and,



(vi)
any other documents or instruments that are reasonably requested by the Lender
of the Borrower in connection with or pursuant to this Agreement or any other
Loan Documents.



(b)    Financial Statements: To the extent they are not publicly available, the
Borrower shall deliver to the Lender a copy of the Annual Reports on Form 10‑K
(or any successor form), Quarterly Report on Form 10‑Q (or any successor form)
and Form 8‑K filed by the Borrower with the SEC for the years of 2008, 2009 and
2010.


(c)    Secretary’s Certificate. On each Disbursement Date, the Lender shall have
received a certificate duly completed and signed by the secretary or the
alternate secretary of the board of directors of the Borrower substantially in
the form attached hereto as Exhibit “F”, together with (i) a certified copy of
the incorporation deed (acta constitutiva) and the then current estatutos
sociales (including registration data) of the Borrower; (ii) a certified copy of
the resolutions of the board of directors of the Borrower approving the Loan;
and (iii) a certified copy of the public deeds (including registration data or
evidence of their filing for registration with the Public Registry of Commerce)
which contain the powers of attorney granted by the Borrower in favor of the
person(s) that shall execute, in its name and behalf, the respective Loan
Documents applicable to the respective Disbursement Date; provided that, the
attachment of the documents referred to in sections (i), (ii) and/or (iii) above
shall not be necessary, to the extent the same have been previously delivered to
the Lender, they are current on the relevant Disbursement Date, and the
secretary or the alternate secretary represent as to their effectiveness in the
relevant certificate.


(d)    Purchase and Sale Agreement; Termination Agreement. The Termination
Agreement and Purchase and Sale Agreement relating to the Equipment for which
funding is required pursuant to the relevant Advance Request, together with the
respective bills of sale and supplements thereto, shall have been executed and
delivered.


(e)    Legal Opinions. The Lender shall have received an original executed copy
of the Opinion of Counsel issued by White & Case, S.C., counsel to the Borrower
dated on the Initial Disbursement Date.


(f)    No Adverse Change. Before the relevant Disbursement Date, no event or
condition shall have occurred which has or could reasonably be expected to have
a Material Adverse Effect.



- 27 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(g)    Insurance Certificate. On or before the applicable Disbursement Date, the
Lender shall have received a certificate acceptable to the Lender relating to
insurance that is required pursuant to Clause Seventeenth of this Agreement.


(h)    Representations and Warranties. Each of the representations and
warranties made by the Borrower pursuant to this Agreement and the other Loan
Documents shall be true, complete and correct, in all respects, on the relevant
Disbursement Date, as if made on and as of such date (except in the case of any
representation or warranty that expressly speaks as of a specific date or time,
in which case the Borrower shall represent and warrant to the Lender as of such
specific date or time).


(i)    No Default or Event of Default. No Default or Event of Default shall have
occurred on the relevant Disbursement Date.


(j)    Advance Request. The Lender shall have received an Advance Request, duly
signed by a duly appointed and authorized attorney-in-fact of the Borrower in
accordance with the terms set forth in Clause Fourth hereof.


(k)    Commissions, Fees and Expenses. The Lender shall have received payment in
full of any and all commissions, fees, expenses and other costs of the Lender
and its legal counsel required to be paid by the Borrower on or prior to the
relevant Disbursement Date, unless otherwise agreed to by the parties.


THIRTEENTH.- Affirmative Covenants of the Borrower. In addition to the other
obligations of the Borrower pursuant to this Agreement and any other Loan
Document, from the date hereof and until the date on which all the Secured
Obligations shall have been paid, performed and discharged in full, the Borrower
covenants and agrees to:


(a)    Information: Deliver to the Lender:


(i)
unless included in a Form 10‑Q delivered or deemed delivered under paragraph
(iii) below, as soon as available and in any event within 60 (sixty) days after
the end of each quarterly period, except the last quarter, of each fiscal year,
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such period, together with the related consolidated statements of
income and cash flows of the Borrower and its consolidated Subsidiaries for the
period beginning on the first day of such fiscal year and ending on the last day
of such quarterly period, setting forth in each case (except for the
consolidated balance sheet) in comparative form the figures for the
corresponding periods of the previous fiscal year, all in reasonable detail and
prepared in accordance with US GAAP and certified by any Responsible Officer of
the Borrower;




- 28 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(ii)
unless included in a Form 10‑K delivered or deemed delivered under paragraph
(iii) below, as soon as available and in any event within 120 (one hundred and
twenty) days after the last day of each fiscal year, a copy of the Borrower’s
annual audited report covering the operations of the Borrower and its
consolidated Subsidiaries including consolidated balance sheets, and related
consolidated statements of income and retained earnings and consolidated
statement of cash flows of the Borrower and its consolidated Subsidiaries for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with US GAAP applied on a consistent basis, which statements will have been
certified by a firm of independent public accountants of recognized national
standing selected by the Borrower;



(iii)
as soon as available, one copy of each Annual Report on Form 10‑K (or any
successor form), Quarterly Report on Form 10‑Q (or any successor form) and Form
8‑K filed by the Borrower with the SEC or any successor agency, provided that,
as long as the Borrower is subject to informational reporting requirements of
the Securities Exchange Act of 1934, as amended, and in accordance therewith
files reports and other information with the SEC, the Lender shall be deemed to
have been furnished the foregoing reports and forms required under clauses (i),
(ii) and (iii) at the time the Lender may electronically access such reports and
forms by means of the SEC’s web site (www.sec.gov) or at the Borrower’s web site
(www.kcsouthern.com); provided, further, in the event that the Borrower shall
cease to be subject to such informational requirements, the Borrower will
provide the Lender with 90 (ninety) days’ advance written notice and thereafter
the Borrower shall make available to the Lender financial statements described
in clauses (i) and (ii) above by means of Kansas City Southern’s web site
(www.kcsouthern.com), and as long as electronic access is provided in such
manner, the Lender shall be deemed to have been furnished such financial
statements; provided further that at the sole option of the Borrower, the
Borrower may provide such financial statements directly to the Lender;



(iv)
as soon as available and in any event within 120 (one hundred and twenty) days
after the last day of each fiscal year, a certificate issued by a Responsible
Officer of the Borrower certifying that, as of such date, no Default or Event of
Default has occurred and is continuing or, in the event that a Default or an
Event of Default has occurred and is continuing, a description of the scope and
nature thereof, as well as the actions or measures taken or proposed to be taken
in order to cure


- 29 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




such Default or Event of Default, as the case may be;


(v)
as soon as possible, but in any event within (5) five Business Days immediately
following the date on which a Responsible Officer acquires knowledge or should
have acquired knowledge of the occurrence of any Default or Event of Default, a
certificate signed by a Responsible Officer of the Borrower, setting forth the
details thereof, as well as the actions or measures taken or proposed to be
taken in order to cure such Default or Event of Default, as the case may be;



(vi)
as soon as possible, but in any event within (5) five Business Days immediately
following the date on which a Responsible Officer acquires knowledge or should
have acquired knowledge of a resolution by the competent authorities finally
determining a violation to the Concession Title, a certificate signed by a
Responsible Officer of the Borrower, setting forth the details thereof, as well
as the actions or measures taken or proposed to be taken in order to cure such
violation;



(vii)
as soon as possible, but in any event within the 5 (five) Business Days
following the date on which the Borrower or any Responsible Officer acquires
knowledge or should have acquired knowledge of a notice of an investigation or a
summons to trial or notice of any action, claim or proceeding in which the
Borrower is a party and that may have a Material Adverse Effect on the Trust
Assets (or any portion thereto);

 
(viii)
as soon as possible, but in any event within the 5 (five) Business Days
following the date on which the Borrower or any Responsible Officer acquires
knowledge or should have acquired knowledge of a notice of a summons to trial or
notice of any action, claim or proceeding in which the Borrower is a party and
that may have a Material Adverse Effect on the business, operations or other
assets of the Borrower, a certificate signed by any authorized officer of the
Borrower setting forth the details of such action, claim or proceeding and the
actions or measures taken or proposed to be taken in connection therewith;
provided that, as long as the Borrower is subject to informational reporting
requirements of the Securities Exchange Act of 1934, as amended, and in
accordance therewith files reports and other information with the SEC, the
Lender shall be deemed to have been furnished the foregoing certificate at the
time the Lender may electronically access such information by means of the SEC’s
web site (www.sec.gov) or at the Borrower’s web site (www.kcsouthern.com),
provided, further, in the event that the Borrower shall cease to be subject to
such informational requirements, the Borrower will provide the Lender with 90
(ninety) days’ advance written notice and thereafter the Borrower shall deliver
the certificate


- 30 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




referred to in this paragraph directly to the Lender.


(ix)
as soon as possible, but in any event no later than 10 (ten) Business Days
following the date on which requested, any other information or documentation
(financial or otherwise) exclusively related to the Equipment, the Loan or the
Loan Documents, as reasonably requested in writing by the Lender at any time.



(b)    Accounting. Keep and maintain proper books of records and account in
which full, true and correct entries in conformity with US GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to the business and activities of the Borrower.


(c)    Corporate Situation; Rights, Authorizations, Etc. Maintain in full force
and effect its legal existence, in accordance with the laws of Mexico, as well
as all rights (whether statutory or legal), licenses, authorizations, permits,
notices, registrations and franchises that are considered relevant to its
business.


(d)    Compliance with Laws and Concession Title. Observe and comply with all
laws, rules, regulations, orders, decrees and other provisions: (i) which are
applicable to it, as well as with all applicable restrictions imposed by any
Governmental Authority, except for those which, if breached, could not
reasonably be expected to have, individually or jointly, a Material Adverse
Effect, (ii) pertaining to the Borrower or its consolidated Subsidiaries and
which or in any other manner affect or that may affect the legality, validity
and enforceability of this Agreement or the other Loan Documents. Observe and
comply, and cause any Affiliate that takes possession of any Unit as permitted
in paragraph (c) of Clause Seventeenth to observe and comply, with the
Concession Title.


(e)    Taxes. Submit and shall cause the consolidated Subsidiaries of the
Borrower to submit, each and every Tax return required to be so submitted by the
Borrower and its consolidated Subsidiaries, and pay, in a timely manner and in
their entirety, all Taxes, contributions and other governmental charges imposed
on the Borrower or on the consolidated Subsidiaries of the Borrower, or on its
assets (including, without limitation, any and all Taxes, contributions, levies
and any other charges of any nature, including the Taxes, that are determined,
collected or imposed on or in connection with the Trust Assets) in accordance
with such Tax returns and applicable law, except for those that are being
contested (such contest being permitted only if no Event of Default has occurred
and is continuing) in good faith by appropriate proceedings and with respect to
which adequate reserves have been established in accordance with applicable law
(including US GAAP) and/or this Agreement.


(f)    Maintenance of Assets; Insurance. Maintain (i) the Trust Assets, in
accordance with the provisions of Clause Sixteenth (a) hereof; and (ii) maintain
in full force and effect insurance on the Equipment pursuant to the terms and in
accordance with Clause Seventeenth hereof.

- 31 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------






(g)    Spin Off; Merger, etc. In the event the Borrower intends to spin-off,
merge, restructure, reorganize or consolidate with any other Person (other than
an Affiliate of the Borrower) or assign, transfer, lease, or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person (other than an Affiliate of the Borrower) (each of them a “Transfer
Event”), the Borrower shall notify the Lender no later than 5 (five) Business
Days following the date on which the shareholders meeting approving such
Transfer Event takes place and provide to the Lender the necessary documents in
order for the Lender to analyze the impact of any such Transfer Event on the
financial condition of the Borrower.


Should the Lender determine that the intended Transfer Event (i) would not cause
a Material Adverse Effect, it shall so notify the Borrower and the latter shall
not require the Lender’s approval to carry out any such Transfer Event; or (ii)
would cause or could reasonably be expected to cause a Material Adverse Effect,
it shall notify the Borrower and if the Borrower decides to carry out any such
Transfer Event, then the Borrower shall prepay the Loan accompanied by the
payment of all accrued and unpaid interest on the principal amount so prepaid
plus the Make Whole Premium on the amount prepaid plus all other amounts then
owing under the Loan Documents (but without the payment of any Prepayment Fee).


If the Transfer Event takes place in accordance with section (i) of the previous
paragraph, the Person into which the Borrower consolidates with or merges into
or spins off by, or the Person owning the assets or shares after such Transfer
Event, shall (1) enter into an assumption agreement, in form and substance
satisfactory to the Lender, by means of which pursuant to which that Person
shall assume and undertake to perform the Borrower’s obligations hereunder, and
(ii) deliver to the Lender an Opinion of Counsel confirming that the assumption
agreement pursuant to which such Person assumed the obligations of the Borrower
shall have been duly authorized, executed and delivered by such Person and that
such agreement is the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms.


(h)    Trust Agreement. (i) Subject to any rights and obligations of the Trustee
and/or the Lender under the Trust Agreement, defend the rights, title and
interest of the Trustee and/or the Lender, as the case may be, over the Trust
Assets against the claims and demands of any Person other than the Lender; (ii)
execute and deliver to the Lender such documents and carry out any action in
connection with the Trust Agreement that the Lender may reasonably request in
order to perfect, protect and maintain the ownership and title to the Trust
Assets by the Trustee, and to protect and preserve the Trust Assets, and pay any
and all costs and expenses derived from or in connection with the foregoing; and
(iii) pay any and all Taxes, contributions, fines, levies and any other charges
of any nature that are determined, collected or imposed on or in connection with
the Trust Assets.


The Borrower hereby covenants and agrees, as soon as possible, but in any event
within (i) a period of 10 (ten) Business Days following the execution date of
the Trust Agreement, to file

- 32 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(a) the registration of the Purchase and Sale Agreement and transfer of title of
the Initial Equipment in favor of the Borrower, (b) cancellation of the
registration of the Lease Documents and (c) registration of the Trust Agreement
with (1) the Registro Ferroviario Mexicano and (2) the Sole Registry of Security
over Movable Assets of the Public Registry of Commerce (the “RUG”), through a
Mexican notary public, and to present written evidence thereof to the Lender and
the Trustee, for which purpose the Borrower shall deliver to the Trustee (with a
copy to the Lender) an original letter executed by such Mexican notary public
whereby it certifies that the Trust Agreement has been duly filed for
registration with the RUG and (ii) 20 (twenty) Business Days following the date
of the Trust Agreement, deliver to the Trustee (a) the official certificate
issued by the Registro Ferroviario Mexicano, certifying that the Trust Agreement
has been duly registered therein and the Trustee has been recorded as the owner
of the Initial Equipment, a evidence of such official certificate, and (b) the
electronic certificate issued by the RUG certifying that the Trust Agreement has
been duly registered therein.


If, at the end of such 20 (twenty) Business Day period, the Borrower has been
unable to deliver to the Trustee (i) the official certificate issued by the
Registro Ferroviario Mexicano certifying that the Trust Agreement has been duly
registered therein and the Trustee has been recorded as the owner of the Initial
Equipment, and/or (ii) the electronic certificate issued by the RUG certifying
that the Trust Agreement has been duly registered therein, in both cases, as
herein provided for any reason not attributable to the Borrower, then the
Borrower may request the Lender in writing to extend such period for an
additional 20 (twenty) Business Day period in order to achieve recordation, and
consent from the Lender to such extension request, which shall not be
unreasonably withheld or delayed, shall be notified in writing by the Lender to
the Borrower (with a copy to the Trustee).


(i)    Use of Loan Proceeds. Use the proceeds of each Advance in accordance with
the provisions of this Agreement exclusively for the purposes contained in
Clause Third hereof.


(j)    Further Assurances. Execute and deliver to the Lender such documents and
assurances and carry out any actions in connection with this Agreement or the
other Loan Documents, that the Lender may reasonably request in order to
effectively carry out the intent and purpose of this Agreement and the Trust
Agreement or to perfect, protect and maintain the rights and interests of the
Lender and/or the Trustee under this Agreement or under any other Loan Document,
as well as pay any and all documented out-of-pocket costs derived from or in
connection with the foregoing.


FOURTEENTH.- Negative Covenants of the Borrower. In addition to the other
obligations of the Borrower pursuant to this Agreement and any other Loan
Document, from the date hereof and until the date on which all the Secured
Obligations shall have been paid, performed and discharged in full, the Borrower
covenants and agrees:


(a)    Changes in the Nature of its Business. Not to carry out nor allow any
material changes in the nature or scope of its business.

- 33 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------






(b)    Liens. Not to create, incur, assume or permit the existence any Lien upon
the Concession Title.


(c)    Transactions with Affiliates. Not to enter into (and shall not permit the
consolidated Subsidiaries of the Borrower to enter into) any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees or
commission, with any Affiliate, unless such transaction is (a) carried out in
the ordinary course of business consistent with past practices, and (b) in
accordance with applicable law and upon fair and reasonable terms which are not
less favorable to the Borrower (or to its respective consolidated Subsidiary)
than it would obtain in a similar transaction, within market terms, with a
Person that is not an Affiliate of the Borrower.


(d)    Termination or Cancellation of Concession Title. Not to cancel or
terminate the Concession Title.


(e)    Change of Control. To take any and all actions necessary or convenient to
avoid a Change of Control from occurring.


FIFTEENTH.- Events of Default. If any of the events described below occurs (each
one, an “Event of Default”), the Lender, by simple notice to the Borrower (i)
may terminate the Authorized Loan Amount and its commitment to grant the Loan in
favor of the Borrower pursuant to this Agreement, (ii) may declare the
outstanding principal amount of any existing Loan, accrued and unpaid interests
thereof, and all other amounts owed by the Borrower to the Lender pursuant to
this Agreement and the Notes to be immediately due and payable, whereupon the
same shall immediately become due and payable, without further requirements of
notice, presentation, request, protesto or other notice of any nature
whatsoever, which are hereby expressly waived by the Borrower, and (iii) shall
be entitled to discuss the affairs, finances and accounts of the Borrower with
the Borrower’s officers or directors and with its independent certified public
accountants (to which legal representatives of the Borrower may attend and be
present if so desired); provided, however, that if such event is an Event of
Default described in items (b), (g), (h) and (i) below, then the Authorized Loan
Amount and the Lender’s commitment to make the Loan in favor of the Borrower
pursuant to this Agreement shall be automatically terminated, and the
outstanding principal amount of the Loan made, the accrued unpaid interests
thereof, and all other outstanding amounts payable pursuant to this Agreement
and the Notes shall immediately become due and payable:


(a)    if the Borrower fails to pay any amount of principal and/or interest on
the Loan as documented in the Notes, and such failure shall continue unremedied
for a period of five (5) Business Days following its occurrence, or any other
amount due pursuant to this Agreement and such failure shall continue unremedied
for a period of ten (10) Business Days following its occurrence.



- 34 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(b)    if the Borrower uses or invests the proceeds of the Loan (in whole or in
part) for a purpose other than the one set forth in Clause Third hereof; or


(c)    if any representation or warranty made by the Borrower pursuant to this
Agreement or any other Loan Document or in any certificate or document furnished
by the Borrower under or in connection with this Agreement or any such other
Loan Document, shall prove to have been false, incorrect or inaccurate in any
material respect and such circumstance shall continue unremedied for a period of
thirty (30) calendar days after written notice to the Borrower from the Lender;
or


(d)    if the Borrower fails to observe, comply or perform with any of the
terms, agreements or obligations contained in Clause Thirteenth (Affirmative
Covenants )and/or Clause Fourteenth (Negative Covenants) and/or Clause
Seventeenth (Insurances) and/or Clause Eighteenth (Expropriation Proceeds)
hereof and such circumstance shall continue unremedied for a period of ten (10)
calendar days after written notice to the Borrower from the Lender (provided,
however, that solely with respect to the Borrower’s failure to observe, comply
with or perform any of the terms, agreements or obligations contained in Clause
Thirteenth (Affirmative Covenants)  such  ten (10) calendar day period shall be
extended for twenty (20) additional calendar days if: (i) such failure is not
capable of being cured within such ten (10) calendar day period, (ii) the
Borrower has undertaken reasonable actions to commence such cure within such ten
(10) calendar day period and (iii) and only for so long as the Borrower is
diligently pursuing such actions); or


(e)    if the Borrower fails to observe, comply or perform in any material
respect with any of the terms, agreements or obligations contained in this
Agreement, in the Notes or in any other Loan Document, that is not expressly
included in any other item of this Clause, and such failure shall continue
unremedied for a period of thirty (30) calendar days after written notice to the
Borrower from the Lender; or


(f)    if (i) the Borrower defaults in the payment of any obligation or of any
Indebtedness with an outstanding principal amount greater than US$50,000,000.00
(fifty million US Dollars) when due, whether at stated maturity, by acceleration
or otherwise, and such default continues unremedied once the applicable grace
period, if any, provided in the instrument or agreement documenting such
Indebtedness, has elapsed; or (ii) the Lender or any of its wholly owned
Subsidiaries is exercising any rights or remedies with respect to any defaults
in the payment of or in the observance or performance of any other agreement,
contract or instrument, whether now in effect or hereinafter entered into,
between the Borrower and the Lender; or


(g)    if the Borrower admits in writing its inability to pay its debts as they
became due, or makes a general assignment of assets in favor of its creditors,
or if any concurso mercantil, insolvency, bankruptcy or similar proceeding is
initiated by or against the Borrower, or if a procedure seeking liquidation,
reorganization or other relief with respect to the Borrower or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official

- 35 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




of the Borrower or any substantial part of its property; provided that with
respect to involuntary proceedings initiated against the Borrower, an Event of
Default shall exist to the extent that (i) such proceeding is not dismissed
within a period of 90 (ninety) days following the commencement thereof; or (ii)
Borrower has consented to such proceeding; or (iii) Borrower, its shareholders
or any of their respective Affiliates have acted, in collusion or conspiracy
with any third party, in connection with such concurso mercantil, bankruptcy,
insolvency or similar proceeding; or


(h)    if a Governmental Authority or any Person (other than the Lender) (i)
shall have condemned, nationalized, seized, expropriated or assumed the custody
or control of (y) the Trust Assets (or any part thereof); and/or (z) all or a
material portion of the assets of the Borrower; or (ii) replaces the management
of the Borrower or limits in a substantial manner their ability to operate its
businesses; or


(i)    if the Borrower or any creditor of the Borrower challenges the legality,
validity or enforceability of this Agreement, the Notes, the Trust Agreement, or
any other Loan Document; or


(j)    if a strike, labor claim or labor procedure is initiated against the
Borrower that results in discontinuance of all railroad operations of the
Borrower during a term equal to or greater than 90 (ninety) days; or


(k)    if the Concession Title shall cease to grant the Borrower the rights
originally provided therein or the Concession Title shall be revoked or
terminated, or


(l)    at any time after the execution and delivery thereof, the Borrower takes
action to terminate the Trust Agreement.


SIXTEENTH.- Maintenance of Equipment; Marking of Equipment; Possession of
Equipment; Casualty Occurrences.


(a)    Maintenance of Equipment. The Borrower, at its own cost and expense,
shall service, use, operate, maintain, repair and keep each Unit (i) in good
repair and operating condition, ordinary wear and tear excepted, (ii) in
accordance with (a) prudent U.S. Class I railroad industry maintenance practices
in existence from time to time and (b) manufacturer’s recommendations to the
extent required to maintain such manufacturer’s warranties in effect with
respect to such Unit, (iii) in a manner consistent with service, maintenance,
overhaul and repair practices used by the Borrower in respect of equipment owned
or leased by the Borrower similar in type to such Unit and without
discrimination between owned and leased equipment and (iv) in compliance, in all
respects, with Equipment Requirements


(b)    Marking of Equipment.    Borrower agrees that at or before the date
hereof, the Borrower shall affix and maintain on each Unit the reporting mark,
if any, and identification number listed in the Loan Agreement Supplement for
such Unit and such other markings as from time to time may be required by law or
to protect the interest of the Trustee and/or the

- 36 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




Lender in such Units. In case any of such marks shall at any time be removed,
defaced or destroyed before the termination of the Trust Agreement, the Borrower
shall promptly cause the same to be restored or replaced. Borrower shall not
change, or permit to be changed, the reporting mark of any of the Equipment at
any time before the termination of the Trust Agreement (or any reporting mark
which may have been substituted as herein provided) except in accordance with a
statement of new reporting marks to be substituted therefor.


The Equipment may be lettered with the name, initials or insignia of the
Borrower, or may be lettered in some other appropriate manner, for convenience
of identification of the interest of the Borrower. The Borrower shall not allow
the name of any other Person (different than the Borrower) to be placed on any
of the Equipment.


(c)    Possession of Equipment. Subject to and in accordance with Section 3.01
of the Trust Agreement, the Borrower shall have possession of the Equipment as
depository of the Trustee and may only use of the Equipment in the general
operation of the Borrower’s or any of its Affiliate’s freight rail business upon
lines of a railroad owned or operated by it or any such Affiliate, upon lines of
a railroad over which the Borrower or any such Affiliate has trackage or other
operating rights or over which railroad equipment of the Borrower or any such
Affiliate is regularly operated pursuant to contract and on railroad lines of
other railroads (including in connection with barge‑related rail transportation)
in Mexico, the United States of America and Canada, in the usual interchange of
traffic or in through or run‑through service and may permit other railroads that
are subscribers to the Association of American Railroads to use of the Equipment
upon lines of railroad of connecting and other carriers in the usual interchange
of traffic or pursuant to through or run‑through agreements; provided that (i)
the Borrower shall use the Equipment only for the purpose and in the manner for
which it was designed and intended and in compliance, in all material respects,
with the Loan Documents, all applicable laws, regulations and guidelines of any
governmental body, the Association of American Railroads, the Federal Railroad
Administration and the Secretaría de Comunicaciones y Transportes and their
respective successors; (ii) nothing in this paragraph (c) shall limit the
obligations of the Borrower acting as depositary of the Trustee pursuant to the
Trust Agreement or applicable law, or shall be deemed to constitute permission
by the Lender to any Person to take any action inconsistent with the terms and
provisions of this Agreement or the other Loan Documents; and (iii) any Person
that takes possession of any Unit as permitted in this paragraph (c) shall be
subject and subordinate to the rights of, the Trustee under the Trust Agreement.


(d)    Casualty Occurrences. Whenever any Unit shall suffer a Casualty
Occurrence, the Borrower shall within 30 (thirty) days after a Responsible
Officer acquires knowledge or should have acquired knowledge of such Casualty
Occurrence, give the Lender notice of such occurrence (such notice to include
the amount, description, reporting marks and road numbers of all the Units of
Equipment that have suffered a Casualty Occurrence) and of its election to
exercise one of the following options (it being agreed that if the Borrower
shall not have given notice of such election within such 30 (thirty) days after
such actual or deemed knowledge, the Borrower shall be deemed to have elected to
exercise the option set forth in the following

- 37 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




clause (i)):


(i)
on the next Payment Date that is at least 10 (ten) Business Days after the
giving of notice of the occurrence of the Casualty Occurrence, the Borrower
shall transfer to the Lender immediately available funds in an amount equal to
the amount set forth in paragraph (a) of Clause Sixth on such Payment Date
pursuant to Clause Sixth hereof; or



(ii)
so long as (x) no Event of Default shall have occurred and be continuing, and,
as promptly as practicable, and in any event on or before the next Payment Date
that is at least 30 (thirty) Business Days after the giving of notice of the
occurrence of the Casualty Occurrence, the Borrower shall convey to the Trustee
a replacement Unit of similar type and capable of performing comparable function
as the Replaced Unit with a current fair market value, utility, condition and
remaining useful life at least equal to such Replaced Unit, assuming such
Replaced Unit was in the condition and repair required by the terms hereof
immediately prior to such Casualty Occurrence, together with any and all
accessions, additions, improvements and replacements from time to time
incorporated or installed in any item thereof (each a “Replacement Unit”);
provided that, if the Borrower shall not perform its obligation to effect such
replacement under this clause (ii) during the period of time provided herein,
then the Borrower shall pay on the next succeeding Payment Date to the Lender
the amounts specified in clause (i) above. Prior to or at the time of any such
conveyance and as a condition to such replacement, the Borrower shall comply
with the procedure and the other terms and conditions set forth in Section 5.02
of the Trust Agreement.



SEVENTEENTH.- Insurance.


(a)    Coverage. The Borrower will, at its own expense, cause to be carried and
maintained (i) all risk property insurance in respect of the Units of Equipment
and (ii) public liability insurance against loss or damage for personal injury,
death or property damage suffered upon, in or about any premises occupied by the
Borrower or occurring as a result of the use, maintenance or operation of the
Units of Equipment, in such amounts, against such risks, with such insurance
companies and with such terms (including co‑insurance, deductibles, limits of
liability and loss payment provisions) as are customary under the Borrower’s
risk management program and in keeping with risks assumed by U.S. Class I
railroads generally. Notwithstanding the foregoing, all insurance coverage with
respect to the Equipment required under this Agreement shall be comparable to,
and no less favorable than, insurance coverage applicable to equipment owned or
leased by the Borrower which is comparable to the Equipment. The Borrower shall
diligently, at its own expense, make all proofs of loss and take all other steps
necessary to collect the proceeds of such insurance.

- 38 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------






(b)    Certificate of Insurance. Borrower shall, on the date hereof furnish the
Lender with a certificate issued by the insurer, by a United States based
independent broker or by an independent insurance broker duly authorized by the
Mexican National Insurance and Bonding Commission (Comisión Nacional de Seguros
y Fianzas) appointing the Trustee as additional insured with respect to the
public liability insurance and preferred loss payee (beneficiario preferente) in
the insurance then maintained with respect to the Equipment described in Exhibit
“G” hereto.


(c)    Trustee’s appointment. Such insurances shall name the Trustee as an
additional insured with respect to the liability insurance and preferred and
irrevocable loss payee (beneficiario preferente irrevocable) and the Lender’s
interest shall be clearly stated by the corresponding certificate of insurance
in form and substance satisfactory to the Lender.


(d)    Provisions in the insurances. Any insurance maintained pursuant to this
Clause shall (i) provide insurer’s waiver of its right of subrogation with
respect to public liability insurance and all risk property insurance, set‑off
or counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability against any additional insured except for claims as
shall arise from the willful misconduct or gross negligence of such additional
insured, (ii) to the extent reasonably commercially available, provide that such
all risk property insurance as to the interest of the Trustee shall not be
invalidated by any action or inaction of the Borrower or any other Person (other
than such claimant), regardless of any breach or violation of any warranty,
declaration or condition contained in such policies by the Borrower or any other
Person (other than such claimant), and (iii) provide that all such insurance is
primary without right of contribution from any other insurance which might
otherwise be maintained by the Lender and shall expressly provide a severability
of interest clause.


(e)    Insurance Policies; Certificates of Insurance. All the insurance policies
and endorsements, if any, referred to above shall be paid and shall contain the
provisions, maturity dates, and comply with all other requirements set forth
herein. The endorsements (if any) and certificates of insurance issued by the
insurance company or by its authorized agent, shall be delivered to the Lender.
In case that the Borrower fails to maintain any of the insurance referred to
above and/or to pay the insurance premium that are due and payable with respect
thereto, or if any policy is canceled before the Secured Obligations have been
satisfied in full pursuant to the terms provided herein, the same shall
constitute an Event of Default and, in addition to other remedies hereunder or
at law, the Lender reserves the right, but shall not have the obligation, to
obtain or cause to be obtained, such insurance and/or renewal or replacement
insurance policies, as the case may be, in which case Borrower, upon prior
request from the Lender, shall forthwith reimburse Lender all expenses incurred
in such regard, together with interest at the Interest Rate from the date
incurred and until such amount is paid in full.


(f)    Renewals and Replacement of Policies. The Borrower shall deliver to the
Lender a certificate of insurance issued by the insurance company of the
renewals or replacements of

- 39 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




the insurance policies referred to, at each policy renewal or replacement, but
not less than annually.


(g)    Transfers. In the event of the foreclosure or other transfer of the title
to the Trust Assets, all right, title and interest in and to any insurance
policy, Insurance Proceeds, or other payments in satisfaction of claims or any
other rights under such insurance policies and any other insurance policies
covering the Trust Assets shall, to the extent permitted by applicable law, pass
to the transferee thereof.


(h)    Proceeds of Insurance. The Insurance Proceeds of any insurance or
proceeds constituting third‑party payments for damages or a Casualty Occurrence
with respect to any Unit (including any Association of American Railroads
interline settlements) shall be delivered to and maintained by the Trustee in
accordance with the provisions of the Trust Agreement, except if no Event of
Default shall have occurred and be continuing and the Borrower has paid the
Lender and/or the Trustee the amounts related to any such Units, in which case,
the Insurance Proceeds or proceeds constituting third‑party payments for damages
or a Casualty Occurrence with respect to such Units shall be delivered by the
insurer to the Borrower.


EIGHTEENTH.- Expropriation Proceeds.


(a)    The Borrower shall give prompt written notice to the Lender with respect
to (but in any event no later than on the third Business Day immediately
following the date on which a Responsible Officer acquires knowledge or should
acquire knowledge of) the commencement of any proceeding by any Governmental
Authority with the purpose of expropriating, condemning or acquiring, all or any
portion of the Equipment (an “Expropriation”), which notice shall describe the
nature and cause of such proceeding, and the scope of the same. The Lender may
participate at the Borrower’s expense, in such proceeding, for which purpose
Borrower shall grant and deliver to the Lender all documents that may be
necessary or that may be required by the Lender, in order to make effective such
participation. The Borrower irrevocably agrees that, without the prior written
consent of the Lender, (1) Borrower will not agree on an indemnity or
compensation amount for the Expropriation, and (2) Borrower will not take or
omit any action that results in the determination of the indemnity or
compensation for the Expropriation. All indemnities and compensations arising
from or relating to an Expropriation, as well as the income derived from the
purchase of any portion of the Equipment in substitution of the Expropriation
(jointly, the “Expropriation Proceeds”), shall belong to the Trustee for the
benefit of the Lender and, therefore, shall be paid directly to the respective
trust account.


(b)    In the event that the conditions for the disbursement of Expropriation
Proceeds have not been met by the Borrower pursuant to the provisions of this
Agreement, then in addition to all of the rights, remedies and/or actions of the
Lender pursuant to this Agreement and/or applicable law, the Lender shall be
entitled to apply the Expropriation Proceeds to reduce the Secured Obligations
in such order as the Lender may determine in its sole discretion, as well as to
immediately declare due and payable the principal outstanding balance of the

- 40 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




Loan, accrued and unpaid interest, and all the other sums payable pursuant to
this Agreement and the Notes, in which case, the principal outstanding balance
of the Loan, accrued and unpaid interest and all other sums due by the Borrower
to the Lender pursuant to this Agreement and the Notes, shall be due and
immediately payable. Once all the Secured Obligations have been duly and legally
satisfied, complied, paid and irreversibly liquidated in full pursuant to the
terms of this Agreement, the Lender shall deliver to the Borrower the remaining
amounts, if any, of the Expropriation Proceeds.


(c)    In the event the Expropriation only refers to part of the Equipment, then
the Expropriation Proceeds shall be applied to prepay the Loan in accordance
with the provisions set forth in Clause Sixth hereof.


NINETEENTH.- Indemnity.


(a)    Indemnity. The Borrower hereby unconditionally agrees to indemnify,
defend and hold the Lender and its directors, managers, officers, employees,
counsel and agents (each an “Indemnified Person”), harmless from and against any
and all claims, actions, liabilities, obligations, losses, damages, penalties,
costs and expenses (including reasonable and documented attorneys’ fees and
disbursements) of whatsoever kind or nature (each a “Claim”), resulting from or
arising out of or related to (whether or not such Indemnified Person shall be
indemnified as to such Claim by any other Person), (i) this Agreement or any of
the transactions contemplated hereby and thereby or resulting herefrom or
therefrom and the enforcement thereof and hereof; (ii) the ownership, lease,
operation, possession, modification, use, non‑use, maintenance, sublease,
financing, substitution, control, repair, storage, alteration, violation of law
with respect to any Unit (including applicable securities laws and environmental
law), transfer or other disposition of any Unit, overhaul, testing or
registration of any Unit (including, without limitation, injury, death or
property damage of passengers, shippers or others, and environmental control,
noise and pollution regulations); (iii) the manufacture, design, purchase,
acceptance, rejection, delivery, non-delivery or condition of any Unit
(including, without limitation, latent and other defects, whether or not
discoverable, and any claim for patent, trademark or copyright infringement);
(iv) any breach of or failure by the Borrower to perform or observe, or any
other non‑compliance with, any covenant, condition or agreement to be performed
by, or other obligation of, the Borrower under this Agreement or the other Loan
Documents, or the falsity when made of any representation or warranty of the
Borrower in this Agreement, the other Loan Documents or in any document or
certificate delivered in connection herewith or therewith; and (v) the levy,
retention, withholding, deduction, payment or charge of any and all Taxes
(subject to the provisions set forth in Clause Ninth hereof).


(b)    Claims Excluded. The Borrower shall not have the obligation to indemnify
Claims to the extent attributable to the gross negligence, willful misconduct,
or fraud of any particular Indemnified Person (other than gross negligence or
willful misconduct imputed as a matter of law to such Indemnified Person solely
by reason of its interest in the Equipment), if and as determined in a final,
non-appealable judgment of a court of competent jurisdiction.



- 41 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(c)    Claims Procedure. An Indemnified Person shall, upon becoming aware of any
Claim for which indemnification is sought, promptly notify the Borrower in
writing of such Claim; provided, however, that, failure to give such notice
shall not release the Borrower from any of its obligations under this Clause.
Subject to the rights of insurers under policies of insurance maintained by the
Borrower, the Borrower shall have the right in each case at the Borrower’s sole
expense to investigate, and the right in its sole discretion to defend or
compromise, any Claim for which indemnification is sought under this Clause and
the Indemnified Person shall cooperate, at the Borrower’s expense, with all
reasonable requests of the Borrower in connection therewith; provided that no
right to defend or compromise such Claim shall exist on the part of the Borrower
with respect to any Indemnified Person if (1) an Event of Default shall have
occurred or (2) such Claim would entail a risk to the Lender of any criminal
liability, regulatory sanction or civil liability or (3) the interests of the
Lender and the Borrower are in conflict with one another; provided, further,
that no right to compromise or settle such Claim shall exist unless the Borrower
agrees in writing to pay the amount of such settlement or compromise, and, in
connection with the settlement obtains a full release of the Lender and the
Trustee without admission of liability. In any case in which any action, suit or
proceeding is brought against any Indemnified Person in connection with any
Claim, the Borrower shall, upon such Indemnified Person’s request, at the
Borrower’s expense resist and defend such action, suit or proceeding, or cause
the same to be resisted or defended by counsel selected by the Borrower and
acceptable to such Indemnified Person and, in the event of any failure by the
Borrower to do so, the Borrower shall pay all reasonable and documented costs
and expenses (including, without limitation, attorneys’ fees and expenses)
incurred by such Indemnified Person in connection with such action, suit or
proceeding. Subject to the requirements of any policy of insurance, an
Indemnified Person may participate at its own expense in any judicial proceeding
controlled by the Borrower pursuant to the preceding provisions; provided that
such party’s participation does not, in the opinion of the independent counsel
appointed by the Borrower or its insurers to conduct such proceedings, interfere
with such control; and such participation shall not constitute a waiver of the
indemnification provided in this paragraph (c). Nothing contained in this
paragraph (c) shall be deemed to require an Indemnified Person to contest any
Claim or to assume responsibility for or control of any judicial proceeding with
respect thereto.


(d)    Subrogation. If a Claim indemnified by the Borrower under this Clause is
paid by the Borrower and/or an insurer under a policy of insurance maintained by
the Borrower, the Borrower and/or such insurer, as the case may be, shall be
subrogated to the extent of such payment to the rights and remedies of the
Indemnified Person (other than under insurance policies maintained by such
Indemnified Person) on whose behalf such Claim was paid with respect to the
transaction or event giving rise to such Claim. So long as no Event of Default
shall have occurred and be continuing, should an Indemnified Person receive any
refund, in whole or in part, with respect to any Claim paid by the Borrower
hereunder, it shall promptly pay over the amount refunded (but not in excess of
the amount the Borrower or any of its insurers has paid in respect of such Claim
paid or payable by such Indemnified Person on account of such refund) to the
Borrower.

- 42 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




    
(e)    The obligations of the Borrower pursuant to this Clause shall remain in
full force and effect for a period of 3 (three) years following the termination
of this Agreement.


TWENTIETH.- Assignment.


(a)    This Agreement (i) shall be binding upon and inure to the benefit of the
Borrower and the Lender as well as their successors and permitted assigns.


(b)    The Borrower may not assign any of its rights or obligations hereunder
without the prior written consent of the Lender.


(c)    The Lender may assign or discount at any time its rights and obligations
under this Agreement along with one or more Notes (including prior to maturity),
to any Person that is not a direct competitor of the Borrower; provided, that
the Borrower shall not be required to indemnify any assignee of the Lender for
withholding taxes in excess of those applicable on the date hereof to foreign
financial institutions that are registered with the Ministry of Finance and
Public Credit (Secretaría de Hacienda y Crédito Público) which registration
grants a preferred income tax withholding rate over interest not exceeding 4.9%.


In the event that the Lender carries out an assignment pursuant to this Clause,
the assignee shall assume the rights and benefits of the Lender in connection
with the rights and obligations that were assigned, as if it were the original
the Lender under the terms of this Agreement, the Borrower shall reasonably
cooperate with the Lender, at the Lender’s expense, in connection with any such
assignment or discount. To the extent the assignee or endorsee of the Note
requests the issuance of a new note, the Borrower shall issue such new note
against the delivery of the cancelled Note.


TWENTY FIRST.- Miscellaneous.


(a)    Term; Survival. This Agreement shall remain in full force and effect
until all of the Secured Obligations and any and all other amounts due under the
Loan Documents have been duly and legally satisfied, paid and indefeasibly
discharged in full, to the satisfaction of the Lender.


The obligations set forth in Clauses Nineteenth and Twenty First paragraph (b)
of this Agreement, shall survive for a period of 3 (three) years following the
termination of this Agreement and inure to the benefit of any Person that at any
time held a right thereunder (as an Indemnified Person or otherwise) and,
thereafter, its successors and assigns.


The obligations set forth in Clause Ninth of this Agreement, shall survive for a
period of 5 (five) years following the termination of this Agreement and inure
to the benefit of any Person that at any time held a right thereunder (as an
Indemnified Person or otherwise) and, thereafter, its successors and assigns.



- 43 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




(b)    Costs and Expenses. The Borrower unconditionally agrees to pay any and
all documented costs and expenses incurred in connection with the preparation,
execution, registration, perfection, modification and administration of this
Agreement and the other Loan Documents (including without limitation the Trustee
fees payable with respect to the Trust), as well as by any act or document
carried out, prepared, executed or notified pursuant to this Agreement except as
otherwise set forth herein, including without limitation, documented fees and
expenses of the legal advisors of the Lender. In addition, the Borrower
unconditionally agrees to pay, at the request of the Lender, the losses, costs
expenses, litigation costs, damages and lost profits in connection with the
foreclosure (whether by means of negotiation, recuperation, legal proceeding or
in any other manner) of this Agreement and the Notes or any other Loan Document.


(c)    Lender’s Right to Perform the Borrower’s Obligations. The Borrower agrees
that, if the Borrower fails to perform any act or to pay any money which the
Borrower is required to perform or pay under any of the Loan Documents, the
Lender may, at the cost and expense of the Borrower, make the payment or,
perform the act in its own name or, to the extent permitted by applicable law,
in the Borrower’s name. Any money paid by the Lender pursuant to the provisions
of this paragraph (c) shall be reimbursed to the Lender in accordance with
paragraph (d) below.


(d)    Lender Reimbursement. All payments made, or funds expended or advanced by
the Lender pursuant to the provisions of any of the Loan Documents , shall (i)
become a part of the Secured Obligations; (ii) bear interest at the Interest
Rate from the date such payments are made or funds expended or advanced; (iii)
become due and payable by the Borrower within 5 (five) days after receipt or
written demand for such amounts; and (iv) bear interest at the Default Rate from
the date that follows such 5-day period until payment in full.


(e)    Set-Off. In the event that:


(i)
on any date on which the Borrower is required to pay the Lender any amounts
pursuant to this Agreement as evidenced by the Notes, whether for principal,
interest or any other concept, the Borrower fails to pay the Lender any such
amount in full; or



(ii)
an Event of Default occurs and the applicable grace period has elapsed and the
principal amount of the Loan has been declared due,



then, the Borrower, to the extent permitted by applicable law, hereby
irrevocably authorizes and empowers the Lender to set-off against any
indebtedness of any nature that the Borrower has with the Lender, up to an
amount equal to the amount not paid to the Lender, in case of item (i) above,
and to the total amount of the outstanding principal amount of the Loan, plus
interest and accessories, in case of item (ii) above, without requiring any
notice, request or claim thereof. The Lender shall, as soon as possible, notify
the Borrower of any charge or set-off performs as permitted in this item (d),
provided that the failure to give such notice shall

- 44 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




not affect the validity of such charge and set-off. The rights of the Lender
contained in this item (d) are in addition to any other rights (including other
set-off rights) that the Lender has or may have pursuant to this Agreement, the
other Loan Documents and/or applicable law.


The Borrower shall not set-off against any indebtedness of any nature that the
Lender may have with the Borrower, including without limitation the Loan or this
Agreement.


(f)    Amendments; No Waiver; Cumulative Remedies. No modification of any term
or condition under this Agreement shall be effective unless approved by the
parties in writing; no consent or waiver in connection with any of such terms or
conditions, shall be effective unless approved by the Lender in writing. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.


No failure to exercise and no delay in exercising, on the part of the Lender any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law, to the extent they do
not contravene such law.


(g)    Notices. Unless otherwise expressly provided herein, all notices,
communications and notifications among the parties shall be in writing and be
delivered: (i) personally, return receipt requested; (ii) by courier delivery,
return receipt requested; or (iii) by facsimile followed by courier or personal
delivery, return receipt requested. All notices, communications and
notifications shall be served at the following addresses and facsimile numbers,
and shall become effective upon receipt or refusal to accept delivery as
indicated in the return receipt or in the receipt of such courier service:


If to the Borrower:


Kansas City Southern de México, S.A. de C.V.
Montes Urales #625
Col. Lomas de Chapultepec
C.P., 11000 Mexico, DF
Attention: Director Jurídico Ejecutivo
Facsimile No.:             
Telephone No.:             
E-mail:                 


with a copy to:
in the case of mail delivery
Kansas City Southern
P.O. Box 219335

- 45 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




Kansas City, MO 64121‑9335,
Attention: Treasurer
Facsimile No.:             
Telephone No.:             
E-mail:                 


in the case of courier and similar delivery
Kansas City Southern
427 West 12th Street
Kansas City, MO 64105
Attention: Treasurer
Facsimile No.:             
Telephone No.:             


Attention: Senior Vice President & General Counsel,
Facsimile No.:             
Telephone No.:             


If to the Lender:


General Electric Capital Corporation
161 North Clark Street
Chicago, Illinois, 60601
United States of America
Attn:  Chief Risk Officer, Rail Services
Facsimile:                     
Telephone:                  
E-mail:                     
 
As long as any party hereto has not notified the other parties (pursuant to this
paragraph (f)) of a change in such party’s address, the notices, communications
and notifications will be effective when delivered at such party’s address
stated above or at the latest address notified in writing to the other parties
pursuant to this paragraph (f).


(h)    Exhibits and Headings. All Exhibits and other documents attached hereto
or to which reference is made herein are hereby incorporated by reference into,
and shall be deemed a part of, this Agreement. The captions and headings
contained in this Agreement are for convenience only and shall in no way define,
limit or describe the scope or intent (or otherwise affect the interpretation)
of any provision of this Agreement.


(i)    Judgment Currency. The obligations in respect of any sum due to the
Lender hereunder or under any other Loan Document shall, to the extent permitted
by applicable law, notwithstanding any judgment expressed in a currency other
than US Dollars, be discharged only to the extent that on the Business Day
following receipt by the Lender of any sum adjudged

- 46 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




to be so due in such other currency, the Lender may in accordance with normal
banking procedures purchase US Dollars with such other currency. If the amount
of US Dollars so purchased is less than the sum originally due to the Lender,
the Borrower agrees, to the fullest extent they may legally do so, and as a
separate obligation and notwithstanding any such judgment, to indemnify the
Lender against such resulting loss.


(j)    Acts of God. The Borrower agrees to comply fully with the obligations
assumed hereunder, even in the event of acts of God or force majeure and hereby
expressly agree and assume this liability in accordance with article 2111 of the
Federal Civil Code and the correlative articles of the Civil Codes of any state
of Mexico.


(k)    Exchange of Information. The Borrower hereby expressly authorizes the
Lender to dispose, transfer, report or share all Confidential Information
exclusively with any entities, corporations, main offices and other Affiliates
and subsidiaries that form a part of the financial group of General Electric
Company in Mexico and abroad, in connection with any processes, approvals,
monitoring, statistical evaluations, financial projections, internal reports,
due diligence and any other related procedures. For purpose of this Clause, the
term “Confidential Information” includes reports, communications or financial
and/or commercial information or data of the Borrower which has been revealed or
provided to or which may be hereinafter provided or revealed to the Lender by
the Borrower, this Agreement or any Loan Document or any other information
related to the Borrower previously obtained or developed or to be obtained
and/or developed by the Lender in connection with this Agreement or any other
Loan Document, or with the granting, operation, management and fulfillment of
the Loan, including any information or report from the Borrower that the Lender
has obtained or may obtain from any third party or credit rating agency that the
Lender considers necessary to obtain in connection with this Agreement or any
other Loan Document.


(l)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(m)    Entire Agreement; Severability. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and is
intended to supersede all prior negotiations, understandings and agreements with
respect thereto.


If any provision of this Agreement is held to be invalid, prohibited or
unenforceable in any jurisdiction, such provision, as to such jurisdiction,
shall be ineffective to the extent of such invalidity, prohibition or
unenforceability without invalidating the remaining portion of such provision or
the other provisions of this Agreement and without affecting the validity or
enforceability of such provision or the other provisions of this Agreement in
any other jurisdiction.


(n)    Governing Law; Jurisdiction. For all matters relating to the
interpretation and fulfillment of this Agreement, the parties hereto expressly
and irrevocably submit to the

- 47 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




applicable laws of Mexico, and to the jurisdiction of the competent courts
sitting in Mexico, Federal District, Mexico, and the parties hereby expressly
and irrevocably waive all rights to any other jurisdiction to which they may be
entitled to by reason of their present or future domiciles, the location of
their assets or for any other reason.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as September
1st, 2011.




The Borrower:


KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.




By:                         
Name: Rodrigo Flores León
Title: Attorney-in-Fact




The Lender


GENERAL ELECTRIC CAPITAL CORPORATION




By:                         
Name; Mercedes Haddad Arámburo
Title: Attorney-in-Fact









- 48 -


CGCAE 182428.v7 09/06/11



--------------------------------------------------------------------------------




Exhibit “A”
Loan Agreement (_______)
List of Initial Equipment






Count
Old Mark
Old Number
New Mark
New Number
1
 
 
 
 
2
 
 
 
 
3
 
 
 
 
4
 
 
 
 
5
 
 
 
 
6
 
 
 
 
7
 
 
 
 
8
 
 
 
 
9
 
 
 
 
10
 
 
 
 
11
 
 
 
 
12
 
 
 
 
13
 
 
 
 
14
 
 
 
 
15
 
 
 
 










CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




Exhibit “B”
Loan Agreement (_______)
Form of Loan Agreement Supplement


Loan Agreement Supplement No. [__]


Loan Agreement Supplement No. [__] (this “Supplement”), dated [_____], entered
into by and between General Electric Capital Corporation, as lender (the
“Lender”) and Kansas City Southern de México, S.A. de C.V., as borrower (the
“Borrower”), in accordance with the following Recitals, Representations and
Warranties and Clauses. Capitalized terms used and not otherwise defined herein
shall have the meaning assigned to such terms in the Loan Agreement (as defined
below).


Recitals


I.    Loan Agreement. On September 1st, 2011 the Lender and the Borrower,
entered into a Loan Agreement (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) by means of which
the Lender agreed to grant a loan to the Borrower for a total principal amount
of up to US $91,107,647.64 (ninety one million one hundred seven thousand six
hundred forty seven Dollars 64/100) (the “Loan”), in several Advances.
 
II.    Loan Agreement Supplement. Pursuant to the Loan Agreement, on each
Additional Disbursement Date or any other date in which any Replacement Unit is
subjected to the Loan Agreement, among other things, the Borrower and the Lender
shall enter into a Loan Agreement Supplement which shall describe the
[Additional Equipment] [Replacement Units] being assigned to the Trustee by
means of a Contribution Agreement.


Representations and Warranties


I.
The Borrower hereby represents and warrants, through attorney-in-fact, that:



(a)
it acknowledges and agrees that the Representations and Warranties of the
Borrower set forth in the Loan Agreement are true, accurate and correct on the
date hereof, and are incorporated herein by this reference; and



(b)
the individual executing this Supplement in the name and on behalf of the
Borrower has all necessary powers and authorities, as well as all corporate
authorizations to validly execute this Loan Agreement Supplement on its behalf
and to validly bind the Borrower pursuant to the terms hereof, as evidenced in
public deed number [_____], dated [_____] [___], [_____], granted before Mr.
[________], Notary Public number [______] of the [__________], which first
counterpart (testimonio) thereof has been filed for registration with the Public
Registry of Commerce of the [_____________], and that such powers, authorities
and corporate authorizations have not been revoked, modified or limited in any
way to this date.






CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------






II.    The Lender hereby represents through its legal representative that:


(a)
it is a corporation duly organized and validly existing under the laws of
Delaware; and



(b)
the individual executing this Loan Agreement Supplement on the Lender’s behalf
has sufficient powers and authorities, as well as the necessary corporate
authority to validly execute and deliver this Loan Agreement Supplement on its
behalf and to validly bind the Lender pursuant to the terms hereof, as evidenced
in public deed number 64,186, dated July 7, 2011, granted before Mr. Roberto
Núñez y Bandera, Notary Public number 1 of the Federal District, and that such
powers, authorities and corporate authorizations have not been revoked, modified
or limited in any way to this date.



NOW, THEREFORE, based on the Recitals, Representations and Warranties contained
herein, the parties hereto agree as follows:


Clauses


First.- Exhibit A to the Loan Agreement. The parties hereby acknowledge and
agree that, effective as of the date hereof, Schedule I hereto shall supplement
and constitute an integral part of Exhibit “A” to the Loan Agreement and that
any and all references to Exhibit “A” of the Loan Agreement shall be deemed to
include Schedule I hereto.


Second.- One Agreement. The Loan Agreement, this Supplement and any other Loan
Agreement Supplement constitute one sole agreement among the parties. The
parties hereby agree that all references to the Loan Agreement in the Loan
Agreement or in any other Loan Document shall be deemed a collective reference
to the Loan Agreement, this Supplement, and any other Loan Agreement Supplement,
in each case, as amended, amended and restated, supplemented or otherwise
modified from time to time. Except as expressly provided hereunder, the Loan
Agreement shall remain in full force and effect and without any amendment
whatsoever, and none of the terms of this Supplement shall be interpreted or
construed as (i) a novation of any of the Loan Documents or of any other
obligation assumed by the Borrower under any Loan Document, or (ii) a
modification or release of any security granted by the Borrower pursuant to any
Loan Document.


Third.- Governing Law; Jurisdiction. For all matters relating to the
interpretation and fulfillment of this Supplement, the parties hereto expressly
and irrevocably submit to the applicable laws of Mexico, and to the jurisdiction
of the competent courts sitting in Mexico, Federal District, Mexico, and the
parties hereby expressly and irrevocably waive all rights to any other
jurisdiction to which they may be entitled to by reason of their present or
future domiciles, the location of their assets or for any other reason.


IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their proper and duly authorized officers as
[______________] [__], 20[__].





CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------








The Borrower:


KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.




By:_______________________________
Name:[_______________]
Title: Attorney-in-Fact




The Lender:


GENERAL ELECTRIC CAPITAL CORPORATION




By:_______________________________
Name:[_______________]
Title: Attorney-in-Fact





CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




Schedule 1
to the Loan Agreement Supplement No. [_____]
List of [Additional Equipment] [Replacement Units]


[Additional Equipment] [Replacement Units
Equipment Cost
Reporting Marks
 
 
 



Equipment that forms part of the Trust Estate, after giving effect to the
Contribution Agreement, and, as the case may be, the Release Instrument (as such
term is defined in the Trust Agreement).


Equipment


Quantity
Equipment Cost per Unit
Reporting Marks
 
 
 
 








CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




Exhibit “C”
Loan Agreement (________)
Form of Note


PROMISSORY NOTE
U.S. $[____] Dollars


 
 
Non-Negotiable Promissory Note
US$ [____________].00 DOLLARS
Pagaré No Negociable
EU$ [____________].00 DÓLARES
FOR VALUE RECEIVED, the undersigned Kansas City Southern de México, S.A. de
C.V., (the “Undersigned”), a sociedad anónima de capital variable duly organized
and validly existing under the laws of the United Mexican States (“Mexico”), by
this Promissory Note (the “Promissory Note”) unconditionally, promises to pay to
the order of General Electric Capital Corporation (the “Lender”), at the
Lender’s bank account number _____, ABA number _______, in the name of the
Lender with Deutsche Bank Trust Company Americas, SWIFT Code: BKTRUS 33, GE
Transportation Finance, Inc. (the “Lender’s Account”), the principal amount of
US$[____________].00 ([____________] dollars 00/100) legal currency of the
United States of America (“Dollars”), which amount shall be payable in 38
(thirty eight) quarterly and consecutive installments, with successive
maturities, for the amounts and on the dates (each, a “Payment Date”) specified
in the following schedule (the “Payment Schedule”):
POR VALOR RECIBIDO, la suscrita Kansas City Southern de México, S.A. de C.V.,
(la “Suscrita”), una sociedad anónima de capital variable debidamente
constituida y válidamente existente de conformidad con las leyes de los Estados
Unidos Mexicanos (“México”), por medio de este Pagaré (el “Pagaré”) promete
incondicionalmente pagar a la orden de General Electric Capital Corporation (el
“Acreedor”), en la cuenta del Acreedor número ______, ABA número _______, a
nombre del Acreedor con Deutsche Bank Trust Company Americas, Código SWIFT:
BKTRUS 33, GE Transportation Finance, Inc. (la “Cuenta del Acreedor”), el monto
principal de EU$[____________].00 ([____________] dólares 00/100) moneda de
curso legal de los Estados Unidos de América (“Dólares”), cuyo monto será pagado
en 38 (treinta y ocho) amortizaciones trimestrales, consecutivas y con
vencimientos sucesivos, por las cantidades y en las fechas (cada una, una “Fecha
de Amortización”) que se establecen en el siguiente calendario (el “Calendario
de Pagos”):
 
 



(Day/Month/Year)/ (Día/Mes/Año)


Amount of Principal Due/Monto de Principal Pagadero
Interest Due/Monto de Intereses Pagadero
Remaining Principal/Monto de Principal Remanente
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 






CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 






CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
[_]/[___]/200[__]
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
US$/EU$[________] Dollars/Dólares
 
 
 





CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




The Undersigned extends the period of presentment for payment of this Promissory
Note until [to include date that is 2 years following the last scheduled payment
date], in terms of Article 128 of the Mexican General Law of Negotiable
Instruments and Credit Transactions.
La Suscrita extiende el plazo para la presentación para pago de este Pagaré
hasta el día [to include date that is 2 years following the last scheduled
payment date], en términos del Artículo 128 de la Ley General de Títulos y
Operaciones de Crédito.
 
 
The obligation of the Undersigned to repay the principal of this Promissory
Note, together with interest accrued thereon and all other amounts payable
hereunder shall be dischargeable only by payment in Dollars, outside of the
territory of Mexico, as set forth in this Promissory Note.
La obligación de la Suscrita de pagar el principal de este Pagaré, junto con los
intereses devengados y cualesquiera otros montos pagaderos bajo el mismo será
cumplida exclusivamente mediante el pago en Dólares, fuera del territorio de
México, en los términos previstos en este Pagaré.
 
 
The Undersigned also unconditionally promises to pay, from the date hereof until
the date on which the outstanding principal amount due hereunder is paid in
full, on each Payment Date, interest on the outstanding principal amount of this
Promissory Note, during each Interest Period (as defined below) with respect
thereto at a rate per annum equal to 9.31% (nine point thirty one percentage
points, the “Interest Rate”). Interest shall be payable in arrears on each
Interest Payment Date).
La Suscrita además promete incondicionalmente pagar, a partir de la fecha de
este Pagaré y hasta la fecha en que el monto principal insoluto de este Pagaré
sea pagado en su totalidad, en cada Fecha de Pago, intereses sobre el monto
principal insoluto de este Pagaré durante cada Periodo de Intereses (según dicho
término se define más adelante), a una tasa anual equivalente a 9.31% (nueve
punto treinta y un puntos porcentuales, la “Tasa de Interés”). Los intereses
serán pagados conforme venzan en cada Fecha de Pago de Intereses.






CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




 
 
The Undersigned also unconditionally promises to pay overdue interest in respect
of the aggregate outstanding principal amount of this Promissory Note, from the
date of any Payment Default (as hereinafter defined) of the principal amount or
interest due hereunder, until the date on which the outstanding principal amount
hereof is paid in full, at a rate per annum equal to the sum of (i) the Interest
Rate; plus (ii) 3% (three percentage points), which interest shall be payable on
demand.
La Suscrita además promete incondicionalmente pagar intereses moratorios sobre
la totalidad del monto principal insoluto de este Pagaré, a partir de la fecha
de Incumplimiento de Pago (según dicho término se define más adelante) del monto
principal o de los intereses de este Pagaré conforme a lo previsto en el mismo,
y hasta la fecha en que el monto principal insoluto de este Pagaré sea pagado en
su totalidad, a una tasa anual equivalente a la suma de (i) la Tasa de Interés;
más (ii) 3% (tres puntos porcentuales), cuyos intereses serán pagaderos a la
vista.
 
 
All interest hereunder shall be calculated on the basis of a 360 (three hundred
and sixty)-day year for 30-day months.
Todos los intereses conforme a este Pagaré se calcularán sobre la base de año de
360 (trescientos sesenta) días con meses de 30 días.
 
 
As used in this Promissory Note, the following terms have the meanings specified
below:
Según se utilizan en este Pagaré, los siguientes términos tienen los siguientes
significados:
 
 
“Business Day” means any day except Saturday, Sunday and any other day in which
the principal office of commercial banks located in New York City, New York,
Chicago, Illinois, United States of America or Mexico City, Federal District,
Mexico, are authorized or required by law to remain closed.
“Día Hábil” significa cualquier día que no sea un sábado, domingo o cualquier
otro día en el que las oficinas principales de bancos comerciales en la Ciudad
de Nueva York, Nueva York, Chicago, Illinois, Estados Unidos de América o Ciudad
de México, México, estén autorizadas o requeridas por ley, regulación o decreto
a permanecer cerradas.
 
 
“Governmental Authority” means any national or federal government, any state,
regional, local or other political subdivision thereof with jurisdiction and any
individual or entity with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
or quasi-governmental issues (including any court).
“Autoridad Gubernamental” significa cualquier gobierno nacional o federal,
cualquier estado u otra subdivisión política regional o local, con jurisdicción
y cualquier individuo o entidad que ejercite facultades o funciones ejecutivas,
legislativas, judiciales o administrativas de o pertenecientes a asuntos de
gobierno o cuasi-gubernamentales (incluyendo cualquier corte).
 
 






CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




“Interest Period” means, (a) initially, the period commencing on the date hereof
and ending on September 15, 2011; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period and ending on the numerically
corresponding day in the calendar month that is 3 (three) months thereafter;
provided that no Interest Period shall extend past the Maturity Date.
“Periodo de Intereses” significa (a) inicialmente, el periodo que inicie en la
fecha de suscripción de este Pagaré y que termine el día 15 de septiembre de
2011; y (b) posteriormente, cada periodo que inicie el último día del Periodo de
Intereses inmediato anterior y y que termine el día que caiga 3 (tres) meses
calendario siguientes; en el entendido, que ningún Periodo de Intereses
terminará después de la Fecha de Vencimiento.
 
 
“Maturity Date” means December 15, 2020, which is the last Payment Date set
forth in the Payment Schedule of this Promissory Note.
“Fecha de Vencimiento” significa el 15 de diciembre de 2020, que es la última
Fecha de Amortización prevista en el Calendario de Pagos de este Pagaré.
 
 
“Payment Default” means the failure of the Undersigned to pay any installment of
principal, interest or principal and interest pursuant to this Promissory Note,
on the corresponding due date of such payment as provided herein.
“Incumplimiento de Pago” significa el incumplimiento de la Suscrita de pagar
cualquier amortización de principal o intereses, o de principal e intereses
conforme al presente Pagaré, en la respectiva fecha de pago conforme a lo
previsto en el presente Pagaré.
 
 
All payments to be made by the Undersigned hereunder whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim, and shall be made prior to 12:00 p.m., New York City time on the
due dates specified herein, in Dollars and in immediately available funds, at
the Lender’s Account or such other account or place outside Mexico indicated in
writing by the holder of this Promissory Note. The Undersigned agrees to
reimburse upon demand, in like manner and funds, all losses, costs and expenses
of the holder hereof, if any, incurred in connection with the enforcement of
this Promissory Note (including, without limitation, all legal costs and
expenses).


Todos los pagos que deba hacer la Suscrita conforme a este Pagaré, ya sea por
concepto de principal, interés, cuota o por cualquier otro concepto, serán
efectuados, sin compensación deducción o defensa alguna, antes de las 12:00
p.m., hora de la ciudad de Nueva York, en las fechas de pago previstas en el
mismo, en Dólares y en fondos inmediatamente disponibles, en la Cuenta del
Acreedor o en cualquier otra cuenta o lugar fuera de México que indique por
escrito el tenedor de este Pagaré. La Suscrita conviene en rembolsar a la vista,
en la misma forma y fondos, cualesquier pérdidas, costos y gastos del tenedor de
este Pagaré, en su caso, incurridos en relación con cualquier procedimiento de
cobro del presente Pagaré (incluyendo, sin limitación, todos los costos y gastos
legales).
 
 






CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




All payments made by the Undersigned pursuant to this Promissory Note shall be
made free and clear of, and without any deduction or withholding for or on
account of, any present or future taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, levied, collected, withheld or assessed by any
governmental authority of any jurisdiction (the “Taxes”). If any such Taxes, are
required to be withheld from any amounts payable to the holder hereof, the
amounts so payable shall be increased to the extent necessary to yield to the
holder of this Promissory Note (after payment of the Taxes) the interest or any
such other amounts payable hereunder at the interest rates or in the amounts
specified in this Promissory Note.
Todos los pagos hechos por la Suscrita bajo este Pagaré se harán libres de y sin
deducción o retención por, o a cuenta de, cualquier ingreso presente o futuro,
impuesto de timbre u otros impuestos, derechos, cargas, cuotas, deducciones o
retenciones, determinados, impuestos, cobrados, o retenidos por cualquier
Autoridad Gubernamental de cualquier jurisdicción (“Impuestos”). Si cualesquiera
de dichos Impuestos son retenidos de cualesquiera cantidades pagaderas al
tenedor de este Pagaré, las cantidades pagaderas al tenedor de este Pagaré serán
incrementadas en lo necesario para que dicho tenedor reciba (después del pago de
la totalidad de dichos Impuestos) los intereses o todas aquellas otras
cantidades pagaderas a las tasas de interés y en las cantidades especificadas en
este Pagaré.
 
 
If any Payment Date under this Promissory Note shall be a day that is not a
Business Day, such Payment Date will be extended to the next succeeding Business
Day; provided that no extension of any payment of principal and/or interest
pursuant to the preceding sentence shall affect or otherwise modify the Interest
Period applicable to any such payment.
En caso que cualquier Fecha de Amortización bajo este Pagaré no sea un Día
Hábil, dicha Fecha de Amortización se extenderá al Día Hábil inmediato
siguiente; en el entendido que ninguna extensión de pago de principal y/o
intereses conforme a la oración anterior afectará o de cualquier otra forma
modificará el Periodo de Intereses aplicable a cualesquiera de dichos pagos.
 
 
For everything related to this Promissory Note, the Undersigned designates the
following as its domicile: [__________]


Para todo lo relacionado con este Pagaré, la Suscrita designa como su domicilio:
[__________].
 
 
For everything related to the interpretation and fulfillment of this Promissory
Note, the Undersigned and the holder of this Promissory Note hereby expressly
and irrevocably submit to the applicable laws of Mexico, and to the jurisdiction
of the competent courts of Mexico City, Mexico, and hereby expressly and
irrevocably waive any other jurisdiction to which they may now or hereafter be
entitled to by reason of their present or any future domiciles, by the location
of their assets or any other reason.
Para todo lo relativo con la interpretación y cumplimiento de este Pagaré, en
este acto la Suscrita y el tenedor de este Pagaré se someten, de manera expresa
e irrevocable, a las leyes aplicables de México, y a la jurisdicción de los
tribunales competentes de México, Distrito Federal, México, por lo que en este
acto renuncian, de manera expresa e irrevocable, a cualquier otra jurisdicción
que pudiere corresponderles en virtud de sus domicilios presentes o futuros o
por cualquier otra razón.








CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




 
 
This Promissory Note is executed in both the English and Spanish languages, both
versions of which shall bind the Undersigned; provided, however, that in the
event of any suit or action, the Spanish version shall prevail.
El presente Pagaré se suscribe en los idiomas inglés y español, obligando ambas
versiones a la Suscrita; en el entendido, sin embargo, de que en caso de
cualquier demanda o acción, la versión en español será la que prevalezca.
 
 
The Undersigned hereby waives diligence, demand, protest and notices of any kind
whatsoever.
La Suscrita por el presente, renuncia expresa e irrevocablemente a cualquier
diligencia, demanda, protesto o notificación de cualquier clase.





Mexico, Federal District, on [_______], 20[__]
México, Distrito Federal, a [__] de [_______] de 20[__]




KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE C.V.






_________________________________________
Name:
Title:











CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




Exhibit “D”
Loan Agreement (______)
Form of Trust Agreement


[Form included on a separate document]









CGCAE 185237.v2 15/06/11

--------------------------------------------------------------------------------




Exhibit “E”
Loan Agreement (______)
Form of Advance Request


[To be delivered by Borrower to Lender during the Availability Period, with at
least 4 Business Days prior to the date on which the Borrower wishes to receive
the Advance]


[Date]




General Electric Capital Corporation
161 North Clark Street
Chicago, Illinois, 60601
United States of America
Attention: Mark Stefani




The undersigned, Kansas City Southern de México, S.A. de C.V. (the “Borrower”),
makes reference to the Loan Agreement dated September 1st, 2011 (the “Loan
Agreement”), entered into by the Borrower, in such capacity, and General
Electric Capital Corporation, as lender (the “Lender”). Capitalized terms used
and not otherwise defined herein are used as defined in the Loan Agreement.


The Borrower hereby notifies the Lender, pursuant to item (a) of Clause Fourth
of the Loan Agreement, that it wishes to request an Advance pursuant to the Loan
Agreement and therefore sets forth below the information relating to such
Advance (the “Requested Advance”):


(i)    principal amount of the Requested Advance: [US$[________].00 ([______] US
Dollars 00/100);];


(ii)    Disbursement Date: [_______] [_], 20[_] [this date shall be a Business
Day within the applicable Availability Period];


(iii)    Information of the account in which the Borrower wishes that the
Requested Advance be deposited: [include specific information of the Borrower’s
account].


The Borrower hereby certifies that:


(a)    each and every one of the Conditions Precedent set forth in Clause
Twelfth of the Loan Agreement have been satisfied and fulfilled on the date
hereof or shall have been satisfied or fulfilled no later than the corresponding
Disbursement Date;


(b)    each and every one of the representations and warranties made by the
Borrower set forth in the Loan Agreement and in the other Loan Documents, are
true, complete and accurate on the date hereof and will continue to be true,
complete and accurate on the corresponding Disbursement Date;





CGCAE 185237.v1 14/06/11

--------------------------------------------------------------------------------






(c)    as of the date hereof, no Default or Event of Default has occurred or is
continuing, nor will a Default or Event of Default result from the making of the
Requested Advance, or from the use of the proceeds thereof; and


(d)    the Borrower will use the proceeds of the Requested Advance exclusively
to the payment of the applicable Unit Purchase Price.


Sincerely,


Kansas City Southern de México, S.A. de C.V.




________________________________________
Name:
Title: Attorney-in-Fact





CGCAE 185237.v1 14/06/11

--------------------------------------------------------------------------------




Exhibit “F”
Loan Agreement (_______)
Form of Secretary’s Certificate




SECRETARY’S CERTIFICATE


Pursuant to item (c) of the Twelfth Clause of the Loan Agreement (the
“Agreement”; capitalized terms used and not otherwise defined herein being used
as defined in the Loan Agreement) dated September 1st, 2011, entered into by
General Electric Capital Corporation, as lender (the “Lender”) and Kansas City
Southern de México, S.A. de C.V., as borrower (the “Borrower”), the undersigned,
in my capacity as Secretary of the Board of Directors of the Borrower hereby
certify that:


1.
The Borrower is a sociedad anónima de capital variable duly organized and
validly existing under the laws of México.



2.
[Attached hereto as Exhibit “1” is a certified copy of the incorporation deed
and by-laws (in both cases with registration data) of the Borrower in effect on
the date hereof]



[The documents provided to the Lender as Exhibit “1” to the Secretary’s
Certificate dated [___________] [___], 20[__] constitute the Borrower’s
incorporation deed and current by-laws, as of the date hereof, and remain in
full force and effect in all their terms].


3.
On the date hereof, and to the best of my knowledge after due inquiry, there are
no liquidation, dissolution, concurso mercantil, insolvency, bankruptcy or
similar proceedings pending or threatened against the Borrower.



4.
On the date hereof, and to the best of my knowledge after due inquiry, no event
or circumstance has occurred that has or could reasonably be expected to have a
Material Adverse Effect on the business, assets, liabilities, property or
condition (financial or otherwise) or prospects of the Borrower or the ability
of the Borrower to perform its obligations in accordance with the Loan Agreement
and the other Loan Documents;



5.
On the date hereof, there is no pending, and to the best of my knowledge after
due inquiry, threatened action, claim, requirement or proceeding of any nature
before any court, Governmental Authority, arbitrator or jurisdictional entity
that affects or could reasonably be expected to affect (i) the Equipment (or any
portion thereof); (ii) the Trustee’s legal and valid ownership and title to the
Equipment; or (iii) the legality, validity or enforceability of the Loan
Agreement or any of the obligations of the Borrower arising from or relating
thereto;



6.
[Attached hereto as Exhibit “2” is a certified copy of the resolutions adopted
by the Board of Directors of the Borrower which authorize the Borrower to
execute,






CGCAE 185237.v1 14/06/11

--------------------------------------------------------------------------------




deliver and perform its obligations under the Loan Agreement and the other Loan
Documents, which resolutions were legally adopted by the Board of Directors of
the Borrower on [_______] [__], 2011. Such resolutions are in full force and
effect on the date hereof in the form in which adopted and such resolutions have
not been revoked, annulled, amended or modified in any manner.]


[The documents provided to the Lender as Exhibit “2” to the Secretary’s
Certificate dated [___________] [___], 20[__] constitute the Borrower’s current
resolutions adopted by the Board of Directors of the Borrower which authorize
the Borrower to execute, deliver and perform its obligations under the Loan
Agreement and the other Loan Documents, which resolutions, as of the date
hereof, remain in full force and effect in all their terms].


7.
[The following persons are duly authorized attorneys-in-fact of the Borrower and
the signatures appearing opposite their respective names are the true and
genuine signatures of such persons, and each of such persons has the necessary
powers of attorney, authorities as well as corporate authorities to execute the
Loan Agreement and each of the Loan Documents in name and on behalf of the
Borrower and to bind the Borrower in the terms set forth in such documents, as
evidenced in the certified copy of the public deed attached hereto as Exhibit
“3”.]



[The power of attorney included in the documents provided to the Lender as
Exhibit “3” to the Secretary’s Certificate dated [___________] [___], 20[__]
continue to be valid and current powers of attorney to the individuals referred
to therein, and such powers have not been revoked, limited or modified in any
manner whatsoever as of the date hereof].


Name                Title                    Signature


____________________


____________________


____________________


8.
To the date hereof, no Default or Event of Default has occurred or is
continuing.



        





CGCAE 185237.v1 14/06/11

--------------------------------------------------------------------------------




IN WITNESS HEREOF, the undersigned Secretary of the Board of Directors of the
Borrower executed this certificate on [insert date].






_______________________________
Name:
Title: Secretary of the Board of Director





CGCAE 185237.v1 14/06/11

--------------------------------------------------------------------------------




Exhibit “1”
Secretary’s Certificate
Certified copy of the incorporation deed
and by-laws of the Borrower





CGCAE 185237.v1 14/06/11

--------------------------------------------------------------------------------




Exhibit “2”
Secretary’s Certificate
Certified copy of Board Resolutions of the Borrower





CGCAE 185237.v1 14/06/11

--------------------------------------------------------------------------------




Exhibit “3”
Secretary’s Certificate
Certified copy of powers of attorney





CGCAE 185237.v1 14/06/11

--------------------------------------------------------------------------------




Exhibit “G”
Loan Agreement (_______)
List of Equipment








Count
Old Mark
Old Number
New Mark
New Number
1
 
 
 
 
2
 
 
 
 
3
 
 
 
 
4
 
 
 
 
5
 
 
 
 
6
 
 
 
 
7
 
 
 
 
8
 
 
 
 
9
 
 
 
 
10
 
 
 
 
11
 
 
 
 
12
 
 
 
 
13
 
 
 
 
14
 
 
 
 
15
 
 
 
 














CGCAE 185237.v1 14/06/11